--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
 

--------------------------------------------------------------------------------

 
Stillwater Mining Company
 
as Issuer,
 
Law Debenture Trust Company of New York,
 
as Trustee
 
and
 
Deutsche Bank Trust Company Americas
 
as Registrar, Conversion Agent and Paying Agent
 
 
INDENTURE
 
Dated as of March 12, 2008
 
 
1.875% Convertible Senior Notes due 2028
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 


CROSS-REFERENCE TABLE
 
TIA
Indenture
Section
Section
310(a)(1)
8.10
(a)(2)
8.10
(a)(3)
N.A.
(a)(4)
N.A.
(a)(5)
N.A.
(b)
8.3; 8.8; 11.10
(c)
N.A.
311(a)
8.11
(b)
8.11
(c)
N.A.
312(a)
2.5
(b)
11.3
(c)
11.3
313(a)
8.6
(b)(1)
N.A.
(b)(2)
8.6
(c)
8.6; 11.2
(d)
8.6
314(a)
3.3; 3.7; 7.1
(b)
N.A.
(c)(1)
11.4
(c)(2)
11.4
(c)(3)
N.A.
(d)
N.A.
(e)
11.5
(f)
N.A.
315(a)
8.1(b); 8.1(h)
(b)
8.5; 11.2
(c)
8.1(a)
(d)
8.1(c)
(e)
7.11
316(a)(last sentence)
11.6
(a)(1)(A)
7.5
(a)(1)(B)
7.4
(a)(2)
N.A.
(b)
7.7
(c)
10.7
317(a)(1)
7.8
(a)(2)
7.9
(b)
2.4
318(a)
8.1(h); 11.1



N.A. means not applicable
Note: This Cross-Reference table shall not, for any purpose, be deemed to be
part of this Indenture.


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



       
Page
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
         
SECTION 1.1.
 
Definitions
 
1
SECTION 1.2.
 
Other Definitions
 
8
SECTION 1.3.
 
Incorporation by Reference of Trust Indenture Act
 
9
SECTION 1.4.
 
Rules of Construction
 
10
SECTION 1.5.
 
Acts of Holders
 
10
  ARTICLE II
THE NOTES
         
SECTION 2.1.
 
Form, Dating and Terms
 
11
SECTION 2.2.
 
Execution and Authentication
 
17
SECTION 2.3.
 
Registrar, Conversion Agent and Paying Agent
 
18
SECTION 2.4.
 
Paying Agent To Hold Money and Securities in Trust
 
19
SECTION 2.5.
 
Holder Lists
 
19
SECTION 2.6.
 
Transfer and Exchange
 
19
SECTION 2.7.
 
Mutilated, Destroyed, Lost or Stolen Notes
 
21
SECTION 2.8.
 
Cancellation
 
21
SECTION 2.9.
 
Payment of Interest; Defaulted Interest
 
22
SECTION 2.10.
 
Computation of Interest
 
23
SECTION 2.11.
 
CUSIP Numbers
 
23
SECTION 2.12.
 
Calculations in Respect of the Notes
 
23
SECTION 2.13.
 
Liquidated Damages Under Registration Rights Agreement
 
23
SECTION 2.14.
 
Ranking
 
23
  ARTICLE III
COVENANTS
         
SECTION 3.1.
 
Payment of Notes
 
24
SECTION 3.2.
 
Maintenance of Office or Agency
 
24
SECTION 3.3.
 
Compliance Certificate
 
24
SECTION 3.4.
 
Reservation of Common Stock
 
25
SECTION 3.5.
 
Issuance of Shares
 
25
SECTION 3.6.
 
Transfer Taxes
 
25
SECTION 3.7.
 
SEC and Other Reports
 
25
  ARTICLE IV
SUCCESSORS
         
SECTION 4.1.
 
Merger, Consolidation or Sale of Assets
 
25
SECTION 4.2.
 
Successor Corporation Substituted
 
26

 
ii

--------------------------------------------------------------------------------


 

ARTICLE V
 REDEMPTION OF NOTES
         
SECTION 5.1.
 
Company’s Right to Redeem; Notices to Trustee
 
26
SECTION 5.2.
 
Selection of Notes To Be Redeemed
 
27
SECTION 5.3.
 
Notice of Redemption
 
27
SECTION 5.4.
 
Effect of Notice of Redemption
 
28
SECTION 5.5.
 
Deposit of Redemption Price
 
28
SECTION 5.6.
 
Notes Redeemed in Part
 
28
SECTION 5.7.
 
Purchase of Notes by the Company at Option of the Holder
 
29
SECTION 5.8.
 
Purchase of Notes at Option of Holder Upon a Fundamental Change
 
31
SECTION 5.9.
 
Effect of Purchase Notice or Fundamental Change Purchase Notice
 
35
SECTION 5.10.
 
Deposit of Purchase Price or Fundamental Change Purchase Price
 
36
SECTION 5.11.
 
Securities Purchased in Part
 
36
SECTION 5.12.
 
Covenant to Comply with Securities Laws Upon Purchase of Securities36
   
SECTION 5.13.
 
Repayment to the Company
 
37
SECTION 5.14.
 
No Fundamental Change Purchase Following Acceleration
 
37
  ARTICLE VI
 CONVERSION OF NOTES
         
SECTION 6.1.
 
Conversion Right and Conversion Rate
 
37
SECTION 6.2.
 
Conversion Consideration..
 
37
SECTION 6.3.
 
Exercise of Conversion Right
 
38
SECTION 6.4.
 
Fractions of Shares
 
39
SECTION 6.5.
 
Applicable Conversion Price Adjustments
 
40
SECTION 6.6.
 
Notice of Adjustments of Conversion Price
 
46
SECTION 6.7.
 
Limitation on Adjustments
 
47
SECTION 6.8.
 
Effect of Reclassification, Consolidation, Merger or Sale on Conversion
Privilege
   
SECTION 6.9.
 
Rights Issued in Respect of Common Stock
 
49
SECTION 6.10.
 
Responsibility of Trustee and Conversion Agent for Conversion Provisions
      ARTICLE VII
 DEFAULTS AND REMEDIES
         
SECTION 7.1.
 
Events of Default
 
50
SECTION 7.2.
 
Acceleration
 
51
SECTION 7.3.
 
Other Remedies
 
52
SECTION 7.4.
 
Waiver of Past Defaults
 
52
SECTION 7.5.
 
Control by Majority
 
52
SECTION 7.6.
 
Limitation on Suits
 
53
SECTION 7.7.
 
Rights of Holders to Receive Payment
 
53
SECTION 7.8.
 
Collection Suit by Trustee
 
53
SECTION 7.9.
 
Trustee May File Proofs of Claim
 
53
SECTION 7.10.
 
Priorities
 
54

 
iii

--------------------------------------------------------------------------------


 
SECTION 7.11.
 
Undertaking for Costs
 
54
SECTION 7.12.
 
Waiver of Stay or Extension Laws
 
54
SECTION 7.13.
 
Additional Interest
 
54
  ARTICLE VIII
TRUSTEE
         
SECTION 8.1.
 
Duties of Trustee
 
55
SECTION 8.2.
 
Rights of Trustee
 
56
SECTION 8.3.
 
Individual Rights of Trustee
 
58
SECTION 8.4.
 
Trustee’s Disclaimer
 
58
SECTION 8.5.
 
Notice of Defaults
 
58
SECTION 8.6.
 
Reports by Trustee to Holders
 
58
SECTION 8.7.
 
Compensation and Indemnity
 
59
SECTION 8.8.
 
Replacement of Trustee
 
59
SECTION 8.9.
 
Successor Trustee by Merger
 
60
SECTION 8.10.
 
Eligibility; Disqualification
 
61
SECTION 8.11.
 
Preferential Collection of Claims Against Company
 
61
 
         ARTICLE IX
SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS
         
SECTION 9.1.
 
Discharge of Liability on Notes
 
61
SECTION 9.2.
 
Repayment to the Company
 
61
  ARTICLE X
SUPPLEMENTAL INDENTURES AND AMENDMENTS
 
SECTION 10.1.
 
Without Consent of Holders
 
62
SECTION 10.2.
 
With Consent of Holders
 
62
SECTION 10.3.
 
Execution of Supplemental Indentures, Agreements and Waivers
 
63
SECTION 10.4.
 
Effect of Supplemental Indentures
 
64
SECTION 10.5.
 
Compliance with Trust Indenture Act
 
64
SECTION 10.6.
 
Reference in Notes to Supplemental Indentures
 
64
SECTION 10.7.
 
Revocation and Effect of Consents and Waivers
 
64
SECTION 10.8.
 
Notation on or Exchange of Notes
 
65
  ARTICLE XI
 MISCELLANEOUS
 
SECTION 11.1.
 
Trust Indenture Act Controls
 
65
SECTION 11.2.
 
Notices
 
65
SECTION 11.3.
 
Communication by Holders with Other Holders
 
66
SECTION 11.4.
 
Certificate and Opinion as to Conditions Precedent
 
66
SECTION 11.5.
 
Statements Required in Certificate or Opinion
 
66
SECTION 11.6.
 
When Notes Disregarded
 
66

 
iv

--------------------------------------------------------------------------------


 
SECTION 11.7.
 
Rules by Trustee, Paying Agent and Registrar
 
67
SECTION 11.8.
 
Governing Law
 
67
SECTION 11.9.
 
No Recourse Against Others
 
67
SECTION 11.10.
 
Successors
 
67
SECTION 11.11.
 
Multiple Originals
 
67
SECTION 11.12.
 
Not Responsible for Recitals or Issuance of Notes
 
67
SECTION 11.13.
 
Waiver of Jury Trial
 
67

 
 
v

--------------------------------------------------------------------------------

 
 
EXHIBITS
   
EXHIBIT A
 
Form of Note
EXHIBIT B
 
Form of Conversion Notice
EXHIBIT C
 
Form of Purchase Notice
EXHIBIT D
 
Form of Fundamental Change Purchase Notice
EXHIBIT E
 
Form of Certificate of Exchange

 
 
vi

--------------------------------------------------------------------------------

 


INDENTURE, dated as of March 12, 2008, between Stillwater Mining Company, a
corporation incorporated under the laws of the State of Delaware (the
“Company”), as issuer, Law Debenture Trust Company of New York, as trustee (the
“Trustee”), and Deutsche Bank Trust Company Americas, a New York banking
corporation, as security registrar (the “Registrar”), conversion agent (the
“Conversion Agent”) and paying agent (the “Paying Agent”).


RECITALS OF THE COMPANY


The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance of an unlimited aggregate principal amount of the
Company’s 1.875% Convertible Senior Notes due 2028, convertible into common
stock, par value $0.01 per share, of the Company (the “Notes”).


All things necessary have been done to make the Notes, when executed by the
Company and authenticated and delivered hereunder and duly issued by the
Company, the valid obligations of the Company and to make this Indenture a valid
agreement of each of the Company and the Trustee in accordance with the terms
hereof.


Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Notes:


ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE


SECTION 1.1. Definitions.


“Additional Notes” means additional Notes (other than the Initial Notes), if
any, issued under this Indenture in accordance with Section 2.2 hereof, as part
of the same series as the Initial Notes.


“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing. No individual shall be deemed to be controlled by or under common
control with any specified Person solely by virtue of his or her status as an
employee or officer of such specified Person or of any other Person controlled
by or under common control with such specified Person.


“Applicable Conversion Price” means, at any determination date, the Conversion
Price then in effect (rounded to the nearest 1/10th of a cent), subject to
adjustments set forth in this Indenture.


“Applicable Conversion Rate” means, as of any date of determination, an amount
equal to $1,000 divided by the then Applicable Conversion Price on such date. As
of the date hereof and subject to adjustment pursuant to Section 6.5, the
Conversion Rate with respect to the Securities is approximately 42.5351 shares
of Common Stock, rounded to the nearest 1/10,000th of a share, for each $1,000
principal amount of the Securities.



 
 

--------------------------------------------------------------------------------

 
 
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in, or any repurchase or conversion of, any Global
Note, the rules and procedures of the Depositary that apply to such transfer or
exchange.


“Bankruptcy Law” means Title 11, United States Code or any similar federal or
state law relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization or relief of debtors or the law of any other
jurisdiction relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization or relief of debtors or any amendment to, succession
to or change in any such law.


“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 under the
Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns,” “Beneficially Owned” and “Beneficial Ownership” have a
corresponding meaning.


“Board of Directors” means either the board of directors of the Company or any
duly authorized committee thereof.


“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.


“Business Day” means any day other than (x) a Saturday, (y) a Sunday or (z) day
on which banking institutions in New York, New York are not required to be open.


“Capital Stock” for any entity means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.


“Certificated Notes” or “Definitive Notes” means securities that are in
definitive, certificated form.


“Closing Sale Price” means, with respect to the Common Stock, on any date, the
per share closing sale price (or, if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) at 4:00 p.m. (New York
City time) on such date as reported in composite transactions for the principal
U.S. securities exchange on which the Common Stock is traded or, if the Common
Stock is not listed on a U.S. national or regional securities exchange, as
reported by the National Quotation Bureau Incorporated.
 
 
2

--------------------------------------------------------------------------------

 


“Common Stock” means the common stock of the Company, par value $0.01 per share,
as it exists on the date of this Indenture and any shares of any class or
classes of Capital Stock of the Company resulting from any reclassification or
reclassifications thereof.


“Company” means Stillwater Mining Company, a corporation incorporated under the
laws of Delaware, and, subject to Article IV, its successors and assigns.


“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:


(1)     was a member of such Board of Directors on the date of this Indenture;
or


(2)     becomes a member of the Board of Directors of the Company subsequent to
that date and was appointed, nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such appointment, nomination
or election.


“Conversion Agent” means the office or agency designated by the Company where
Notes may be presented for conversion, initially Deutsche Bank Trust Company
Americas.


“Conversion Price” shall equal $1,000 divided by the Conversion Rate (rounded to
the nearest 1/10th of a cent), subject to adjustments set forth in this
Indenture.


“Corporate Trust Office” means the designated office of Deutsche Bank Trust
Company Americas at which at any time its corporate trust business shall be
administered, which office at the date of this Indenture is located at 60 Wall
Street, New York, NY 10005, Attention: Trust and Securities Services, or such
other address as Deutsche Bank Trust Company Americas may designate from time to
time by notice to the Holders and the Company, or the designated corporate trust
office of the Trustee or any successor Trustee (or such other address as such
Trustee or successor Trustee may designate from time to time by notice to the
Holders and the Company).


“Current Market Price” means with respect to any date of determination, the
Closing Sale Price of the Common Stock on the date of determination.


“Default” means any event that is, or after notice or passage of time, or both,
would be an Event of Default with respect to the Notes.


“Depositary” means The Depository Trust Company, its nominees and their
respective successors and assigns, or such other depositary institution
hereafter appointed by the Company.


“Dividend Adjustment Amount” means the full amount of the dividend or
distribution to the extent payable in cash applicable to one share of the Common
Stock.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
3

--------------------------------------------------------------------------------

 


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect on the date of this Indenture.


“Global Notes” means Notes that are in the form of the Note attached hereto as
Exhibit A and that are issued to a Depositary.


“guarantee” means, as applied to any obligation, (i) a guarantee (other than by
endorsement of negotiable instruments for collection in the ordinary course of
business), direct or indirect, in any manner, of any part or all of such
obligation and (ii) an agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of all or any part of
such obligation. A guarantee shall include, without limitation, any agreement to
maintain or preserve any other Person’s financial condition or to cause any
other Person to achieve certain levels of operating results.


“Holder” or “Holders” means a Person or Persons in whose name a Note is
registered.


“Indebtedness” of any Person means indebtedness for borrowed money and
indebtedness under purchase money Liens or conditional sales or similar title
retention agreements, in each case where such indebtedness has been created,
incurred, or assumed by such Person to the extent such indebtedness would appear
as a liability upon a balance sheet of such Person prepared in accordance with
GAAP, guarantees by such Person of such indebtedness, and indebtedness for
borrowed money secured by any Lien, pledge or other lien or encumbrance upon
property owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness.


“Indenture” means this Indenture as amended or supplemented from time to time,
including, for all purposes of this instrument and any supplemental indenture or
amendment hereto, and upon qualification thereof, the provisions of the TIA that
are deemed to be a part of and govern this instrument and any such supplemental
indenture or amendment, respectively.


“Initial Conversion Price” means, in respect of each $1,000 principal amount of
Notes, $23.51 per share of Common Stock.


“Initial Notes” means the $181,500,000 aggregate principal amount of Notes
issued under this Indenture on the date of this Indenture.


“Interest Payment Date” has the meaning set forth in the form of Note attached
hereto as Exhibit A.


“Lien” means any security interest, pledge, lien or other encumbrance.


“Liquidated Damages” means “Liquidated Damages” as specified in the Registration
Rights Agreement.
 
 
4

--------------------------------------------------------------------------------

 


“Market Disruption Event” means the occurrence or existence for more than
one-half hour period in the aggregate on any scheduled trading day for the
Common Stock of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the NYSE of otherwise) in the
Common Stock or in any options, contracts or futures contracts relating to the
Common Stock, and such suspension or limitation occurs or exists at any time
before 1:00 p.m. (New York City time) on such day.


“Maturity” means, with respect to any Note, the date on which the principal of
such Note becomes due and payable as therein or herein provided, whether at
Stated Maturity, or by declaration of acceleration, offer to repurchase pursuant
to Sections 5.7 and 5.8 or otherwise.


“Note” or “Notes” has the meaning stated in the first recital of this Indenture
or, as the case may be, means Notes that have been authenticated and delivered
pursuant to this Indenture, including the Global Note(s). The Initial Notes and
the Additional Notes, if any, shall be treated as a single class for all
purposes under this Indenture, and unless the context otherwise requires, all
references to the Notes shall include the Initial Notes and any Additional
Notes.


“Notes Custodian” means the Deutsche Bank Trust Company Americas or any Person
appointed by the Trustee to act as custodian of Global Notes for the Depositary.


“NYSE” means The New York Stock Exchange and any successor market or exchange.


“Officer” means a Chairman of the Board, Chief Executive Officer, an Executive
Vice President, a Senior Vice President, the President, a Vice President, the
Secretary, an Assistant Secretary, the Treasurer or an Assistant Treasurer of
the Company.


“Officers’ Certificate” means a certificate in a form reasonably acceptable to
the Trustee and signed by any two Officers of the Company. Each such certificate
shall include the statements provided for in Section 11.5, if and to the extent
required by the provisions of Section 11.4.


“Opinion of Counsel” means a written opinion from legal counsel reasonably
acceptable to the Trustee; provided, however, that counsel that is an employee
of or counsel to the Company shall be acceptable to the Trustee. Each such
opinion shall include the statements provided for in Section 11.5, if and to the
extent required by the provisions of Section 11.4.


“Outstanding”, when used with respect to Notes, means, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:


(1)     Notes theretofore cancelled by the Registrar or delivered to the
Registrar for cancellation (including Notes converted and cancelled pursuant to
this Indenture);


(2)     Notes for whose payment money in the necessary amount has been
theretofore deposited with the Trustee or any Paying Agent (other than the
Company) in trust or set aside and segregated in trust by the Company (if the
Company shall act as its own Paying Agent) for the Holders of such Notes, on and
after such Redemption Date or Stated Maturity, and on and after the Business Day
following the Redemption Date, the Fundamental Change Repurchase Date or any
Purchase Date, as the case may be; and


 
5

--------------------------------------------------------------------------------

 


(3)     Notes which have been paid pursuant to Section 2.7 or in exchange for or
in lieu of which other Notes have been authenticated and delivered pursuant to
this Indenture, other than any such Notes in respect of which there shall have
been presented to the Trustee proof satisfactory to it that such Notes are held
by a protected purchaser in whose hands such Notes are valid obligations of the
Company;


provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Notes have given, made or taken any request,
demand, authorization, direction, notice, consent, waiver or other action
hereunder, Notes owned by the Company or any other obligor upon the Notes or any
Affiliate of the Company or of such other obligor shall be disregarded and
deemed not to be Outstanding, except that, in determining whether the Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent, waiver or other action, only Notes which the Trustee
knows to be so owned shall be so disregarded. Notes so owned which have been
pledged in good faith may be regarded as Outstanding if the pledgee establishes
to the satisfaction of the Trustee the pledgee’s right so to act with respect to
such Notes and that the pledgee is not the Company or any other obligor upon the
Notes or any Affiliate of the Company or of such other obligor.


Upon the written request of the Trustee, the Company shall furnish to the
Trustee promptly an Officers’ Certificate listing and identifying all Notes, if
any, known by the Company to be owned by, held by or for the account of the
Company, or any other obligor on the Notes or any Affiliate of the Company or
such obligor, and subject to the provisions of Section 8.2, the Trustee shall be
entitled to accept such Officers’ Certificate as conclusive evidence of the
facts therein set forth and of the fact that all Notes not listed therein are
Outstanding for the purpose of any such determination.


“Paying Agent” means the office or agency designated by the Company where Notes
may be presented for payment, initially Deutsche Bank Trust Company Americas.


“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.


“protected purchaser” has the meaning set forth in Section 2.7.


“Qualifying Fundamental Change” means either (i) any Change in Control included
in clause (i) or (ii) of the definition of Change in Control, or (ii) any
Termination of Trading. A merger, consolidation, assignment, conveyance, sale,
transfer, lease or other disposition otherwise constituting a Change in Control
will not constitute a Qualifying Fundamental Change if at least 90% of the
consideration paid for the Common Stock in that transaction, excluding Cash
payments for fractional shares and Cash payments made pursuant to dissenters’
appraisal rights, consists of shares of common stock, depositary receipts or
other certificates representing common equity interests traded on a U.S.
national securities exchange, or that will be so traded immediately following
the merger or consolidation, and, as a result of the merger or consolidation,
the Notes become convertible into such shares of such common stock, depositary
receipts or other certificates representing common equity interests.


 
6

--------------------------------------------------------------------------------

 
 
“Record Date Period” means the period from the close of business on any Regular
Record Date immediately preceding any Interest Payment Date to the opening of
business on such Interest Payment Date.


“Redemption Date” means the date specified in a notice of redemption on which
the Notes will be redeemed in accordance with the terms of the Notes and this
Indenture.


“Registrar” means the office or agency maintained by the Company where Notes may
be presented for registration of transfer or exchange, initially Deutsche Bank
Trust Company Americas.


“Regular Record Date” has the meaning set forth in the form of Note attached
hereto as Exhibit A.


“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of March 12, 2008, between the Company and Deutsche Bank Securities Inc.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” of the Company within the meaning of Rule 1-02 of Regulation S-X
promulgated by the SEC.


“Stated Maturity” when used with respect to the Notes, means March 15, 2028.


“Subsidiary” means any corporation or other business entity of which at least a
majority of the outstanding stock or membership or other interests, as the case
may be, having voting power under ordinary circumstances to elect a majority of
the board of directors, managers or other governing body of such corporation or
business entity or otherwise direct the business and affairs of said corporation
or business entity is at the time owned or controlled by the Company, or by the
Company and one or more Subsidiaries, or by any one or more Subsidiaries.


“Termination of Trading” means the Common Stock (or other securities into which
the Securities are then convertible) are neither approved for listing on a U.S.
national securities exchange nor approved for quotation on an established
over-the-counter securities market in the United States, or cease to be traded
or quoted in contemplation of a delisting or withdrawal of approval.
 
 
7

--------------------------------------------------------------------------------

 


“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939 (15 U.S.C.
Sec.Sec. 77aaa-77bbbb), as in effect from time to time.


“Trading Day” means a day on which (i) there is no Market Disruption Event and
(ii) the NYSE or, if the Common Stock is not listed on the NYSE, the principal
other U.S. national or regional securities exchange on which the Common Stock is
then listed is open for trading or, if the Common Stock is not so listed, any
business day. So long as the Common Stock is listed on a U.S. national or
regional securities exchange, a “trading day” only includes those days that have
a scheduled closing time of 4:00 p.m. (New York City time) or the then standard
closing time for regular trading on the relevant exchange or trading system.


“Trustee” means the Person identified as “Trustee” in the first paragraph hereof
and, subject to the provisions of Article VIII, shall also include any successor
trustee.


“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time in the State of New York.


“Voting Stock” of any specified Person as of any date means the Capital Stock or
other interests then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of
Directors, managers or trustees.


SECTION 1.2. Other Definitions.

 
Term:
 
Defined in:
“Act”
 
Section 1.5
“Additional Interest”
 
Section 7.13
“Additional Shares”
 
Section 6.5(e)
“Agent Member”
 
Section 2.1(e)(ii)
“Authenticating Agent”
 
Section 2.2
“Cash”
 
Section 5.7(a)
“Change in Control”
 
Section 5.8(a)
“Company Order”
 
Section 2.2
“Company Notice”
 
Section 5.7(b)
“Company Notice Date”
 
Section 5.7(b)
“Conversion Date”
 
Section 6.3(a)
“Conversion Notice”
 
Section 6.3(a)
“Conversion Rate”
 
Section 6.1(c)
“Custodian”
 
Section 7.1
“Defaulted Interest”
 
Section 2.9
“Effective Date”
 
Section 6.5(e)
“Event of Default”
 
Section 7.1
“Expiration Date”
 
Section 6.5(a)(6)
“Expiration Time”
 
Section 6.5
“Fundamental Change”
 
Section 5.8(a)
“Fundamental Change Notice”
 
Section 5.8(b)

 
 
8

--------------------------------------------------------------------------------

 
 
Term:
 
Defined in:
“Fundamental Change Notice Date”
 
Section 5.8(b)
“Fundamental Change Purchase Date”
 
Section 5.8(a)
“Fundamental Change Purchase Notice”
 
Section 5.8(c)
“Fundamental Change Purchase Price”
 
Section 5.8(a)
“Note Register”
 
Section 2.3
“Permitted Holders”
 
Section 5.8(a)(5)
“Purchase Date”
 
Section 5.7(a)
“Purchase Price”
 
Section 5.7(a)
“Purchase Notice”
 
Section 5.7(a)
“Purchased Shares”
 
Section 6.5(a)(6)
“Redemption Price”
 
Section 5.1
“Reference Property”
 
Section 6.8(a)
“Resale Restricted Termination Date”
 
Section 2.1(d)
“Restricted Securities”
 
Section 2.1(d)
“Rights Plan”
 
Section 6.5(a)
“Settlement”
 
Section 6.3(c)
“Special Interest Payment Date”
 
Section 2.9
“Special Record Date”
 
Section 2.9
“Spin-Off”
 
Section 6.5(a)(5)
“Stock Price”
 
Section 6.5(e)
“Triggering Distribution”
 
Section 6.5(a)(4)
“Trigger Event”
 
Section 6.9
“Unissued Shares”
 
Section 5.8(a)





SECTION 1.3. Incorporation by Reference of Trust Indenture Act. Upon
qualification of this Indenture under the TIA, this Indenture shall become
subject to the mandatory provisions of the TIA, which shall be incorporated by
reference in and made a part of this Indenture. The following TIA terms have the
following meanings:


(1)   “indenture securities” means the Notes.


(2)    “indenture security holder” means a Holder.


(3)    “indenture to be qualified” means this Indenture.


(4)    “indenture trustee” or “institutional trustee” means the Trustee.


(5)    “obligor” on the indenture securities means the Company and any other
obligor on the indenture securities.


Upon such qualification, all other TIA terms used in this Indenture that are
defined by the TIA by reference to another statute or defined by the SEC rule
have the meanings assigned to them by such definitions.
 
 
9

--------------------------------------------------------------------------------

 


SECTION 1.4. Rules of Construction. Unless the context otherwise requires:


(1)     a term has the meaning assigned to it;


(2)     an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;


(3)     “or” is not exclusive;


(4)      words in the singular include the plural and words in the plural
include the singular;


(5)      the principal amount of any non-interest bearing or other discount
security at any date shall be the principal amount thereof that would be shown
on a balance sheet of the issuer dated such date prepared in accordance with
GAAP;


(6)      the table of contents and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof;


(7)      the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision;


(8)      all references to “$” or “dollars” shall refer to the lawful currency
of the United States of America;


(9)      the words “include,” “included” and “including” as used herein shall be
deemed in each case to be followed by the phrase “without limitation,” if not
expressly followed by such phrase or the phrase “but not limited to”;


(10)    references to sections of or rules under the Securities Act, the
Exchange Act or the TIA shall be deemed to include substitute, replacement or
successor sections or rules adopted by the SEC from time to time thereunder; and


(11)    any reference to a Section or Article refers to such Section or Article
of this Indenture unless otherwise indicated.


SECTION 1.5. Acts of Holders.


(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in Person or by agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee,
where it is hereby expressly required, and to the Company. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company, if made in the manner
provided in this Section.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)     The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such officer the execution thereof. Where such
execution is by a signer acting in a capacity other than such signer’s
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of such signer’s authority. The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner which the Trustee deems sufficient.


(c)     The ownership of Notes shall be proved by the register for the Notes.


(d)     Any request, demand, authorization, direction, notice, consent, waiver
or other Act of the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Trustee, the Company or the Conversion
Agent in reliance thereon, whether or not notation of such action is made upon
such Note.


(e)      If the Company shall solicit from the Holders any request, demand,
authorization, direction, notice, consent, waiver or other Act, the Company may,
at its option, by or pursuant to a Board Resolution, fix in advance a record
date for the determination of Holders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other Act, but the Company
shall have no obligation to do so. If such a record date is fixed, such request,
demand, authorization, direction, notice, consent, waiver or other Act may be
given before or after such record date, but only the Holders of record at the
close of business on such record date shall be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of
Outstanding Notes have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other Act, and for
that purpose the Outstanding Notes shall be computed as of such record date;
provided that no such authorization, agreement or consent by the Holders on such
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Indenture not later than six months after the record
date.


ARTICLE II THE NOTES


SECTION 2.1. Form, Dating and Terms.


(a)     The Notes shall be known and designated as 1.875% Convertible Senior
Notes due 2028. Pursuant to the provisions of Article VI, the Notes shall be
convertible into Common Stock. Subject to the terms of this Indenture the
Company may, at its option, without consent from the Holders, issue Additional
Notes from time to time. For all purposes under the Indenture, the term “Notes”
shall include the Initial Notes and any such Additional Notes issued after the
date of this Indenture.


 
11

--------------------------------------------------------------------------------

 
 
Notes may be authenticated and delivered upon registration or transfer of, or in
lieu of, other Notes pursuant to Section 2.6, 2.7 or 10.8.


The Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage, in addition to those set forth on Exhibit A. The Company
and the Trustee shall approve the forms of the Notes and any notation,
endorsement or legend on them. Each Note shall be dated the date of its
authentication. The terms of the Note set forth in Exhibit A are part of the
terms of this Indenture and, to the extent applicable, the Company and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
be bound by such terms.


The principal of and interest on the Notes shall be payable at the office or
agency of the Company maintained for such purpose in the City of New York, or at
such other office or agency of the Company as may be maintained for such purpose
pursuant to Section 2.3. Payments in respect of a Certificated Note (including
principal and interest) shall be made in U.S. dollars at the office of the
Trustee. At the Company’s option, however, the Company may make such payments by
mailing a check to the registered address of each Holder thereof as such address
as shall appear on the Note Register or with respect to Notes represented by a
Global Note, by wire transfer of immediately available funds to the accounts
specified by the Depositary. If a payment date is a date other than a Business
Day, payment may be made at that place on the next succeeding day that is a
Business Day and no interest shall accrue for the intervening period.


The Notes shall be initially issued in the form of one or more permanent Global
Notes, without interest coupons, substantially in the form of Exhibit A. Such
Global Notes shall be deposited on behalf of the purchasers of the Notes
represented thereby with the Notes Custodian for the Depositary for the accounts
of participants in the Depositary, duly executed by the Company and
authenticated by the Trustee as hereinafter provided. The aggregate principal
amount of a Global Note may from time to time be increased or decreased by
adjustments made on the records of the Notes Custodian, as hereinafter provided.
Notwhithstanding anything herein to the contrary, the Company may, at any time
and in its sole discretion, exchange any interest in the permanent Global Notes
Benefically Owned by an Affiliate of the Company for Certificated Notes and upon
the written request of the Company, togethor with such supporting documention as
the Trustee may request, the Trustee shall authenticate and deliver, to each
such Beneficial Owner identified by the Comany in exchange for its beneficial
interest in such Global Note, an equal aggregate principal amount of
Certificated Notes.


(b)     The Notes shall be issuable only in fully registered form, without
coupons, and only in denominations of $1,000 and $1,000 integral multiples
thereof.


(c)      Every Note that bears or is required under this Section 2.1(d) to bear
the legend set forth in this Section 2.1(d) (together with any Common Stock
issued upon conversion of the Notes and required to bear the legend set forth in
Section 2.1(e), collectively, the “Restricted Securities”) shall be subject to
the restrictions on transfer set forth in this Section 2.1(d) (including the
legend set forth below), unless such restrictions on transfer shall be
eliminated or otherwise waived by written consent of the Company, and the Holder
of each such Restricted Security, by such Holder’s acceptance thereof, agrees to
be bound by all such restrictions on transfer. As used in Section 2.1(d) and
Section 2.1(g), the term “transfer” encompasses any sale, pledge, transfer or
other disposition whatsoever of any Restricted Security.
 
 
12

--------------------------------------------------------------------------------

 
 
Until the date (the “Resale Restriction Termination Date”) the later of (1) the
date that is one year after the last date of original issuance of the Notes, or
such other period of time as permitted by Rule 144 under the Securities Act or
any successor provision thereto, and (2) such later date, if any, as may be
required by applicable laws, any certificate evidencing such Note (and all
securities issued in exchange therefor or substitution thereof, other than
Common Stock, if any, issued upon conversion thereof which shall bear the legend
set forth in Section 2.1(g), if applicable) shall bear a legend in substantially
the following form (unless such Notes have been transferred pursuant to a
registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
pursuant to the exemption from registration provided by Rule 144 or any similar
provision then in force or any other exemption under the Securities Act, or
unless otherwise agreed by the Company in writing, with notice thereof to the
Trustee):


THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:


1.       REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
EACH SUCH ACCOUNT, AND


2.       AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL,
PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN
PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL
ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER
THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:
 
(A)    TO US OR ANY OF OUR SUBSIDIARIES, OR


(B)     PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER
THE SECURITIES ACT, OR


(C)     TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER
THE SECURITIES ACT, OR
 
 
13

--------------------------------------------------------------------------------

 


(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.


No transfer of any Note prior to the Resale Restriction Termination Date will be
registered by the Registrar unless the applicable box on the Form of Assignment
and Transfer has been checked.


Any Note (or security issued in exchange or substitution therefor) as to which
such restrictions on transfer shall have expired in accordance with their terms
may, upon surrender of such Note for exchange to the Registrar in accordance
with the provisions of this Section 2.1, be exchanged for a new Note or Notes,
of like tenor and aggregate principal amount, which shall not bear the
restrictive legend required by this Section 2.1(d). The Company shall notify the
Trustee upon the occurrence of the Resale Restriction Termination Date and
promptly after a Registration Statement with respect to the Notes or any Common
Stock issued upon conversion of the Notes has been declared effective under the
Securities Act.


(d) The following book-entry provisions shall apply to Global Notes deposited
with the Notes Custodian:


(1)     Each Global Note initially shall (x) be registered in the name of the
Depositary for such Global Note or the nominee of such Depositary and (y) be
delivered to the Notes Custodian.


(2)     Except as provided herein, members of, or participants in, the
Depositary (“Agent Members”) shall have no rights under this Indenture with
respect to any Global Note held on their behalf by the Depositary or by the
Notes Custodian or under such Global Note, and the Depositary may be treated by
the Company, the Trustee, the Notes Custodian and any agent of the Company or
the Trustee as the absolute owner of such Global Note for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or impair, as between the Depositary and its Agent Members, the
operation of customary practices of the Depositary governing the exercise of the
rights of a Beneficial Owner of an interest in any Global Note.
 
 
14

--------------------------------------------------------------------------------

 


(3)     The registered Holder of a Global Note may grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action that a Holder is entitled to
take under this Indenture or the Notes.


(4)      In connection with the transfer of an entire Global Note to Beneficial
Owners pursuant to Section 2.1(f), such Global Note shall be deemed to be
surrendered to the Trustee for cancellation, and the Company shall execute, and
the Trustee shall authenticate and deliver, to each Beneficial Owner identified
by the Depositary in exchange for its beneficial interest in such Global Note,
an equal aggregate principal amount of Certificated Notes of authorized
denominations. The definitive securities shall be printed, lithographed or
engraved or produced by any combination of these methods, if required by any
securities exchange on which the Notes may be listed, on a steel engraved border
or steel engraved borders or may be produced in any other manner permitted by
the rules of any securities exchange on which the Notes may be listed, all as
determined by the officers executing such Notes, as evidenced by their execution
of such Notes.


(5)     Any Holder of a Global Note shall, by acceptance of such Global Note,
agree that transfers of beneficial interests in such Global Note may be effected
only through a book-entry system maintained by (a) the Holder of such Global
Note (or its agent) or (b) any Holder of a beneficial interest in such Global
Note, and that ownership of a beneficial interest in such Global Note shall be
required to be reflected in a book entry.
 
(e)     Owners of beneficial interests in Global Notes will not be entitled to
receive Certificated Notes; provided, however, Certificated Notes shall be
transferred to all Beneficial Owners in exchange for their beneficial interests
in a Global Note if the Depositary notifies the Company that it is unwilling or
unable to continue as depositary for such Global Note or the Depositary ceases
to be a clearing agency registered under the Exchange Act, at a time when the
Depositary is required to be so registered in order to act as Depositary, and in
each case a successor depositary is not appointed by the Company within 90 days
of such notice. The Company shall promptly deliver a copy of any notice referred
to in the foregoing sentence to the Trustee.


(f)      Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of such Note shall bear a
legend in substantially the following form (unless the Note or such Common Stock
has been transferred pursuant to a registration statement that has become or
been declared effective under the Securities Act and that continues to be
effective at the time of such transfer or pursuant to the exemption from
registration provided by Rule 144 under the Securities Act or any similar
provision then in force under the Securities Act, or such Common Stock has been
issued upon conversion of Notes that have been transferred pursuant to a
registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer
or pursuant to the exemption from registration provided by Rule 144 under the
Securities Act, or unless otherwise agreed by the Company with written notice
thereof to the Trustee and any transfer agent for the Common Stock):
 
 
15

--------------------------------------------------------------------------------

 


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:


(1)     REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A
“QUALIFIED INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO
EACH SUCH ACCOUNT, AND


(2)     AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL,
PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN
PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL
ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER
THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER
DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:


(A)    TO US OR ANY OF OUR SUBSIDIARIES, OR


(B)     PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER
THE SECURITIES ACT, OR


(C)     TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER
THE SECURITIES ACT, OR


(D)     PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER
THE SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY, THE TRUSTEE AND THE REGISTRAR RESERVE THE RIGHT TO REQUIRE THE DELIVERY
OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock, be exchanged for a new
certificate or certificates for a like aggregate number of shares of Common
Stock, which shall not bear the restrictive legend required by this Section
2.1(g).
 
 
16

--------------------------------------------------------------------------------

 
 
(g) Any Note or Common Stock issued upon the conversion or exchange of a Note
that is purchased or owned by the Company or any Affiliate thereof may not be
resold by the Company or such Affiliate unless registered under the Securities
Act or resold pursuant to an exemption from the registration requirements of the
Securities Act in a transaction that results in such Notes or Common Stock, as
the case may be, no longer being “restricted securities” (as defined under Rule
144).


(h) Notwithstanding any provision of Section 2.1 to the contrary, in the event
Rule 144 as promulgated under the Securities Act (or any successor rule) is
amended to change the one-year holding period thereunder (or the corresponding
period under any successor rule), from and after receipt by the Trustee of the
Officers’ Certificate and Opinion of Counsel provided for in this Section
2.1(i), (i) each reference in Section 2.1(d) to “one year” and in the
restrictive legend set forth in such paragraph to “ONE YEAR” shall be deemed for
all purposes hereof to be references to such changed period, (ii) each reference
in Section 2.1(g) to “one year” and in the restrictive legend set forth in such
paragraph to “ONE YEAR” shall be deemed for all purposes hereof to be references
to such changed period, and (iii) all corresponding references in the Notes
(including the definition of Resale Restriction Termination Date) and the
restrictive legends thereon shall be deemed for all purposes hereof to be
references to such changed period, provided that such changes shall not become
effective if they are otherwise prohibited by, or would otherwise cause a
violation of, the then-applicable federal securities laws. The provisions of
this Section 2.1(i) will not be effective until such time as the Opinion of
Counsel and Officers’ Certificate have been received by the Trustee hereunder.
This Section 2.1(i) shall apply to successive amendments to Rule 144 (or any
successor rule) changing the holding period thereunder.


SECTION 2.2. Execution and Authentication. An Officer shall sign the Notes for
the Company by manual or facsimile signature. If an Officer whose signature is
on a Note no longer holds that office at the time the Trustee authenticates the
Note, the Note shall be valid nevertheless.


A Note shall not be valid until an authorized signatory of the Trustee manually
authenticates the Note. The signature of the Trustee on a Note shall be
conclusive evidence that such Note has been duly and validly authenticated and
issued under this Indenture.


The Trustee will, upon receipt of a written order of the Company signed by an
Officer of the Company (a “Company Order”), authenticate Notes, including any
Additional Notes, in an unlimited aggregate principal amount, subject to the
provisions of this Indenture and provided that no such Additional Notes may be
issued unless fungible with the Initial Notes for U.S. tax purposes. Each
Company Order will specify the amount of Notes to be authenticated, the date on
which the Notes are to be authenticated and, in the case of Additional Notes,
the issue price of such Notes. The Company may also from time to time repurchase
the Notes in open market purchases or negotiated transactions without any notice
to Holders. The Company may, to the extent permitted by law, reissue or resell
any such Notes or, at the option of the Company, deliver them for cancellation
to the Registrar.
 
 
17

--------------------------------------------------------------------------------

 


The Trustee may appoint an agent (the “Authenticating Agent”) reasonably
acceptable to the Company to authenticate the Notes. Unless limited by the terms
of such appointment, any such Authenticating Agent may authenticate Notes
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such Authenticating
Agent.


In case the Company pursuant to Article IV shall be consolidated or merged with
or into any other Person or shall convey, transfer, lease or otherwise dispose
of its properties and assets substantially as an entirety to any Person, and the
successor Person resulting from such consolidation, or surviving such merger, or
into which the Company shall have been merged, or the Person that shall have
received a conveyance, transfer, lease or other disposition as aforesaid, shall
have executed an indenture supplemental hereto with the Trustee pursuant to
Article IV, any of the Notes authenticated or delivered prior to such
consolidation, merger, conveyance, transfer, lease or other disposition may,
from time to time, at the request of the successor Person, be exchanged for
other Notes executed in the name of the successor Person with such changes in
phraseology and form as may be appropriate, but otherwise in substance of like
tenor as the Notes surrendered for such exchange and of like principal amount;
and the Trustee, upon Company Order of the successor Person, shall authenticate
and deliver Notes as specified in such order for the purpose of such exchange.
If Notes shall at any time be authenticated and delivered in any new name of a
successor Person pursuant to this Section 2.2 in exchange or substitution for or
upon registration of transfer of any Notes, such successor Person, at the option
of the Holders but without expense to them, shall provide for the exchange of
all Notes at the time outstanding for Notes authenticated and delivered in such
new name.


SECTION 2.3. Registrar, Conversion Agent and Paying Agent. Deutsche Bank Trust
Company Americas shall initially serve as the Registrar, Conversion Agent and
Paying Agent for the Notes. The Registrar, the Conversion Agent and the Paying
Agent shall maintain an office or agency in the Borough of Manhattan, The City
of New York. If the Registrar, the Conversion Agent and the Paying Agent are not
the same party, the Registrar, the Conversion Agent and the Paying Agent shall
each maintain an office or agency in the Borough of Manhattan, The City of New
York. The Registrar shall keep a register of the Notes and of their transfer and
exchange (the “Note Register”). The Company may have one or more co-registrars
and one or more additional conversion agents and paying agents. The term Paying
Agent includes any additional paying agents, the term Conversion Agent includes
any additional conversion agents and the term Registrar includes any
co-registrar. The Company may appoint and change any Paying Agent, Conversion
Agent or Registrar without prior notice to any Holder.


The Company shall enter into an appropriate agency agreement with any Registrar,
Conversion Agent or Paying Agent not a party to this Indenture, which upon
qualification of the Indenture under the TIA shall incorporate the terms of the
TIA. The agreement shall implement the provisions of this Indenture that relate
to such agent. The Company shall notify the Trustee and Deutsche Bank Trust
Company Americas, as long as they remain a Registrar, Conversion Agent or Paying
Agent, in writing of the name and address of each such agent. If the Company
fails to maintain a Registrar, Conversion Agent or Paying Agent, the Trustee
shall act as such and shall be entitled to appropriate compensation therefor
pursuant to Section 8.7. The Company or any of its domestically incorporated
Subsidiaries may act as Paying Agent, Conversion Agent or Registrar.
 
 
18

--------------------------------------------------------------------------------

 
 
The Company may remove any Registrar, Conversion Agent or Paying Agent upon
written notice to such Registrar, Conversion Agent or Paying Agent and to the
Trustee; provided, however, that no such removal shall become effective until
(i) acceptance of any appointment by a successor as evidenced by an appropriate
agreement entered into by the Company and such successor Registrar, Conversion
Agent or Paying Agent, as the case may be, and such agreement is delivered to
the Trustee or (ii) notification to the Trustee that the Trustee shall serve as
Registrar, Conversion Agent or Paying Agent until the appointment of a successor
in accordance with clause (i) above. The Registrar, Conversion Agent or Paying
Agent may resign at any time upon written notice to the Company and the Trustee.


SECTION 2.4. Paying Agent To Hold Money and Securities in Trust. Except as
otherwise provided herein, on or prior to 11:00 a.m. (New York City time) on
each due date of payment in respect of any Note, the Company shall deposit with
the Paying Agent a sum of money (in immediately available funds) sufficient to
make such payments when due. The Company shall require each Paying Agent (other
than the Trustee or Deutsche Bank Trust Company Americas) to agree in writing
that such Paying Agent shall hold in trust for the benefit of Holders or the
Trustee all money held by such Paying Agent for the payment of principal of,
interest on, and other payments in respect of the Notes, and shall notify the
Trustee in writing of any default by the Company in making any such payment. If
the Company or a Subsidiary acts as Paying Agent, it shall segregate the money
held by it as Paying Agent and hold it as a separate trust fund for the benefit
of the Holders of the Notes. The Company at any time may require a Paying Agent
(other than the Trustee) to pay all money held by it to the Trustee and to
account for any funds disbursed by such Paying Agent. Upon complying with this
Section 2.4, the Paying Agent (if other than the Company or a Subsidiary) shall
have no further liability for the money delivered to the Trustee. Upon any
bankruptcy, reorganization or similar proceeding with respect to the Company,
the Trustee shall serve as Paying Agent for the Notes.


SECTION 2.5. Holder Lists. The Trustee shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of Holders and upon qualification of the Indenture under the TIA shall
otherwise comply with TIA Sec. 312(a). If the Trustee is not the Registrar or to
the extent otherwise required under the TIA upon qualification of the Indenture
thereunder, the Company, on its own behalf, shall furnish to the Trustee, in
writing at least seven Business Days before each Interest Payment Date and at
such other times as the Trustee may reasonably request in writing within 15
days, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of Holders and the Company shall otherwise
comply with TIA Sec. 312(a) upon qualification of the Indenture under the TIA.


SECTION 2.6. Transfer and Exchange.


(a) The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.1 or this Section 2.6 until the
Notes have matured and been paid in full. The Company shall have the right to
inspect and make copies of all such letters, notices or other written
communications at any reasonable time during regular business hours upon the
giving of reasonable prior written notice to the Registrar.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)     The following obligations with respect to transfers and exchanges of
Notes shall apply:


(1)     To permit registrations of transfers and exchanges, the Company shall,
subject to the other terms and conditions of this Article II, execute and the
Trustee shall upon receipt of a Company Order, authenticate Certificated Notes
and Global Notes at the Registrar’s request.


(2)     No service charge shall be made to a Holder for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax, assessments or similar governmental charge payable in
connection therewith (other than any such transfer taxes, assessments or similar
governmental charges payable upon exchange or transfer pursuant to Section 3.6).


(3)     The Registrar shall not be required to register the transfer of or
exchange of any Note (A) for a period beginning at the opening of business 15
days before any selection of Notes for repurchase and ending at the close of
business on the day notice of such repurchase is deemed to have been given to
all Holders of Notes to be so repurchased or (B) selected for repurchase in
whole or in part.


(4)      Except as provided herein, prior to the due presentation for
registration of transfer of any Note, the Company, the Trustee, Paying Agent,
the Conversion Agent or the Registrar may deem and treat the Person in whose
name a Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Note and for all other
purposes whatsoever, whether or not such Note is overdue, and none of the
Company, the Trustee, the Paying Agent, the Conversion Agent or the Registrar
shall be affected by notice to the contrary.


(5)      All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.


(c)     If any Holder of a beneficial interest in a Global Note proposes to
exchange such beneficial interest for a Definitive Note or to transfer such
beneficial interest to a Person who takes delivery thereof in the form of a
Definitive Note, then, upon receipt by the Registrar of a certificate from such
Holder in the form of Exhibit E hereto. The Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such reduction. The
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Global Note pursuant to this Section 2.6(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
Holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Agent Members The Trustee shall deliver
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest in
a Global Note pursuant to this Section 2.6(c) shall bear the Legend and shall be
subject to all restrictions on transfer contained therein.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 2.7. Mutilated, Destroyed, Lost or Stolen Notes. If a mutilated Note is
surrendered to the Registrar or if the Holder of a Note claims that the Note has
been lost, destroyed or wrongfully taken, subject to compliance with the
provisions of the next sentence of this Section 2.7, the Company shall issue and
the Trustee, upon Company Order, shall authenticate a replacement Note if the
requirements of Section 8-405 of the Uniform Commercial Code are met such that
the Holder (a) notifies the Company, the Registrar and the Trustee within a
reasonable time after such Holder has notice of such loss, destruction or
wrongful taking and the Registrar has not registered a transfer prior to
receiving such notification, (b) makes such request to the Company prior to the
Company having notice that the Note has been acquired by a protected purchaser
as defined in Section 8-303 of the Uniform Commercial Code (a “protected
purchaser”), and (c) satisfies any other reasonable requirements of the Company,
the Registrar and the Trustee. If required by the Registrar or the Company, such
Holder shall furnish an indemnity bond sufficient in the judgment of the Company
and the Registrar to protect the Company, the Trustee, the Paying Agent, the
Conversion Agent and the Registrar from any loss which any of them may suffer if
a Note is replaced. In the absence of notice to the Company, the Trustee, Paying
Agent, Conversion Agent or Registrar that such Note has been acquired by a
protected purchaser, the Company shall execute and upon Company Order the
Trustee shall authenticate and deliver, in exchange for any such mutilated Note
or in lieu of any such destroyed, lost or stolen Note, a new Note of like tenor
and principal amount, bearing a number not contemporaneously outstanding.


In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Company in its discretion, but subject to
any conversion rights, may, instead of issuing a new Note, pay such Note upon
satisfaction of the conditions set forth in the preceding paragraph.


Upon the issuance of any new Note under this Section, the Company may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including
attorneys’ fees and expenses and the fees and expenses of the Trustee) in
connection therewith.


Every new Note issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company and any other obligor upon the Notes,
whether or not the mutilated, destroyed, lost or stolen Note shall be at any
time enforceable by anyone, and shall be entitled to all benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.


The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.


SECTION 2.8. Cancellation. The Company at any time may deliver Notes to the
Registrar for cancellation. The Trustee, the Conversion Agent and the Paying
Agent shall forward to the Registrar any Notes surrendered to them for payment,
redemption, registration of transfer, exchange or conversion. The Registrar and
no one else shall cancel and dispose of them in accordance with its customary
procedures and upon written request of the Company shall return to the Company
all Notes surrendered for registration of transfer, exchange, payment, purchase,
conversion or cancellation. All Notes so delivered to the Registrar shall be
cancelled promptly by the Registrar. The Company may not issue new Notes to
replace Notes it has paid or delivered to the Registrar for cancellation.
 
 
21

--------------------------------------------------------------------------------

 
 
At such time as all beneficial interests in a Global Note have either been
exchanged for Certificated Notes, transferred, paid, repurchased, converted or
canceled, such Global Note shall be returned by the Depositary or the Notes
Custodian to the Registrar for cancellation or retained and canceled by the
Registrar. At any time prior to such cancellation, if any beneficial interest in
a Global Note is exchanged for Certificated Notes, transferred in exchange for
an interest in another Global Note, paid, repurchased, converted or canceled,
the principal amount of Notes represented by such Global Note shall be reduced
and an adjustment shall be made on the Global Note and on the books and records
of the Registrar (if it is then the Notes Custodian for such Global Note) with
respect to such Global Note, by the Registrar or the Notes Custodian, to reflect
such reduction.


SECTION 2.9. Payment of Interest; Defaulted Interest. Interest on any Note that
is payable, and is punctually paid or duly provided for, on any Interest Payment
Date will be at a rate of 1.875% per annum, payable semi-annually in arrears on
March 15 and September 15 of each year, and shall be paid to the Person in whose
name such Note (or one or more predecessor Notes) is registered at the close of
business on the Regular Record Date for such interest at the office or agency of
the Company maintained for such purpose pursuant to Section 2.3 regardless of
whether or not such Holders convert their Notes.


Any interest on any Note that is payable, but is not paid when the same becomes
due and payable and such nonpayment continues for a period of 30 days shall
forthwith cease to be payable to the Holder on the Regular Record Date, and such
defaulted interest and (to the extent lawful) interest on such defaulted
interest at the rate borne by the Notes (such defaulted interest and interest
thereon herein collectively called “Defaulted Interest”) shall be paid by the
Company, at its election, as provided below:


The Company may elect to make payment of any Defaulted Interest to the Persons
in whose names the Notes (or their respective predecessor Notes) are registered
at the close of business on a Special Record Date (as defined below) for the
payment of such Defaulted Interest, which shall be fixed in the following
manner. The Company shall notify the Trustee and the Paying Agent in writing of
the amount of Defaulted Interest proposed to be paid on each Note and the date
(not less than 30 days after such notice) of the proposed payment (the “Special
Interest Payment Date”), and the Company shall make arrangements reasonably
satisfactory to the Trustee and the Paying Agent to deposit with the Paying
Agent an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest on or prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as in this clause provided.
Thereupon the Trustee shall fix a record date (the “Special Record Date”) for
the payment of such Defaulted Interest which shall be not more than 15 days and
not less than 10 days prior to the Special Interest Payment Date and not less
than 10 days after the receipt by the Trustee of the notice of the proposed
payment. The Trustee shall promptly notify the Company and the Paying Agent of
such Special Record Date, and in the name and at the expense of the Company,
shall cause notice of the proposed payment of such Defaulted Interest and the
Special Record Date and Special Interest Payment Date therefor, which notice
shall be prepared by the Company and shall be in a form reasonably acceptable to
the Trustee, to be given in the manner provided for in Section 11.2, not less
than 10 days prior to such Special Record Date. Notice of the proposed payment
of such Defaulted Interest and the Special Record Date and Special Interest
Payment Date therefor having been so given, such Defaulted Interest shall be
paid on the Special Interest Payment Date to the Persons in whose names the
Notes are registered at the close of business on such Special Record Date.


 
22

--------------------------------------------------------------------------------

 


Subject to the foregoing provisions of this Section, each Note delivered under
this Indenture upon registration of transfer of, or in exchange for, or in lieu
of any other Note shall carry the rights to interest accrued and unpaid which
were carried by such other Note.


SECTION 2.10. Computation of Interest. Interest on the Notes shall be computed
on the basis of a 360-day year comprised of twelve 30-day months.


SECTION 2.11. CUSIP Numbers. The Company in issuing the Notes and Common Stock
upon conversion of the Notes may use CUSIP numbers (if then generally in use)
and, if so, the Trustee shall use the CUSIP numbers in notices of redemption as
a convenience to Holders; provided, however, that neither the Company nor the
Trustee shall have responsibility for any defect in the CUSIP number that
appears on any Note, check, advice of payment or redemption notice and any such
notice may state that no representation is made to the correctness of such
numbers either as printed on the Notes or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Company shall promptly notify the
Trustee in writing of any change in the CUSIP numbers.


SECTION 2.12. Calculations in Respect of the Notes. The Company shall be
responsible for making all calculations called for under the Notes. These
calculations include, but are not limited to, determinations of the Closing Sale
Price of the Common Stock, any accrued interest (including Liquidated Damages
and Additional Interest, if any) payable on the Notes and the Applicable
Conversion Price of the Notes and adjustments to the Applicable Conversion
Price. The Company shall make these calculations in good faith and, absent
manifest error, such calculations will be final and binding on Holders of the
Notes. The Company shall provide to the Trustee and the Conversion Agent a
schedule of its calculations, and the Trustee and the Conversion Agent, subject
to Sections 8.1 and 8.2, shall be entitled to rely upon the accuracy of such
calculations without independent verification. The Trustee shall forward the
Company’s calculations to any Holder of the Notes upon the request of such
Holder.


SECTION 2.13. Liquidated Damages Under Registration Rights Agreement. Any
Liquidated Damages payable pursuant to the terms of the Registration Rights
Agreement are deemed to be interest for purposes of this Indenture.
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 2.14. Ranking. The Notes will be senior, unsecured obligations of the
Company and will rank equal in right of payment to all of the Company’s existing
senior unsecured debt and senior to all of the Company’s future subordinated
indebtedness.


ARTICLE III


COVENANTS


SECTION 3.1. Payment of Notes. The Company will pay or cause to be paid the
principal of and interest, if any, on the Notes on the dates and in the manner
provided in the Notes. Principal and interest, if any, will be considered paid
on the date due if the Paying Agent, if other than the Company or a Subsidiary
thereof, holds as of 11:00 a.m. New York City time on the due date money
deposited by the Company in immediately available funds and designated for and
sufficient to pay all principal and interest then due.


The Company will pay interest on overdue principal at the then applicable
interest rate on the Notes to the extent lawful; it will pay interest on overdue
installments of interest (without regard to any applicable grace period) at the
same rate to the extent lawful.


SECTION 3.2. Maintenance of Office or Agency. The Company will maintain in the
Borough of Manhattan, the City of New York, an office or agency (which may be an
office of the Trustee or an affiliate of the Trustee, Registrar or co-registrar)
where Notes may be surrendered for registration of transfer or for exchange and
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company fails to maintain any such required office or
agency or fails to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of Deutsche Bank Trust Company Americas.


The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in the Borough of Manhattan, the
City of New York, for such purposes. The Company will give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.


The Company hereby designates the office of Deutsche Bank Trust Company Americas
as one such office or agency of the Company.


SECTION 3.3. Compliance Certificate. The Company shall deliver to the Trustee
within 120 days after the end of each fiscal year of the Company an Officers’
Certificate, one of the signatories of which shall be the chief executive
officer, chief financial officer or chief accounting officer of the Company,
stating that in the course of the performance by the signer of his or her duties
as an Officer of the Company, he or she would normally have knowledge of any
Default and whether or not such signer knows of any Default that occurred during
such period. If such signer does have knowledge of a Default, the certificate
shall describe the Default, its status and what action the Company is taking or
proposes to take with respect thereto. The Company also shall comply with
Section 314(a)(4) of the TIA upon qualification of the Indenture under the TIA.
 
 
24

--------------------------------------------------------------------------------

 
 
The Company shall deliver to the Trustee, as soon as possible and in any event
within five days after the Company becomes aware of the occurrence of any
Default or Event of Default, an Officers’ Certificate setting forth the details
of such Default or Event of Default and the action that the Company is taking or
proposes to take with respect thereto.


SECTION 3.4. Reservation of Common Stock. The Company shall at all times reserve
and keep available, free from preemptive rights, out of its authorized but
unissued Common Stock or shares held in treasury by the Company, for the purpose
of effecting the conversion of Notes, the full number of shares of Common Stock
then issuable upon the conversion of all outstanding Notes.


SECTION 3.5. Issuance of Shares. All shares of Common Stock delivered upon
conversion of the Notes shall be newly issued shares or shares held in treasury
by the Company, shall have been duly authorized and validly issued and shall be
fully paid and nonassessable, and shall be free from preemptive rights and free
of any Lien or adverse claim.


SECTION 3.6. Transfer Taxes. If a Holder converts Notes for shares of Common
Stock, the Company will pay any and all documentary, stamp or similar issue or
transfer tax due on the issue of shares of Common Stock upon the conversion. The
Company shall not, however, be required to pay any tax or duty that may be
payable in respect of any transfer involved in the issue and delivery of shares
of Common Stock in a name other than that of the Holder of the Note or Notes to
be converted, and no such issue or delivery shall be made unless and until the
Person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the satisfaction of the Company that such tax or
duty has been paid.


SECTION 3.7. SEC and Other Reports. The Company shall file with the Trustee and
the SEC, and transmit to Holders, such information, documents and other reports
and such summaries thereof, as may be required pursuant to the TIA at the times
and in the manner provided pursuant to the TIA; provided that any such
information, documents or reports required to be filed with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act shall, unless such information,
documents or reports are available on the SEC’s EDGAR filing system (or any
successor thereto), be filed with the Trustee within 30 days after the same is
so required to be filed with the SEC. The Company also shall comply with the
other provisions of TIA Section 314(a) upon qualification of the Indenture under
the TIA. Delivery of such reports, information and documents to the Trustee is
for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely conclusively on Officers’ Certificates). The requirements under
this Section 3.7 shall be deemed satisfied upon the filings of such reports,
information and documents with the SEC.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE IV


SUCCESSORS


SECTION 4.1. Merger, Consolidation or Sale of Assets. The Company shall not,
directly or indirectly, consolidate or merge with or into any other Person in a
transaction in which the Company is not the surviving corporation or convey,
transfer or lease the properties and assets of the Company substantially as an
entirety to any successor Person, unless:


(a) the successor Person, if any, is:


(1)    a corporation organized and existing under the laws of the United States,
any state of the United States, or the District of Columbia;


(2)    such Person assumes the Company’s obligations on the Notes and under this
Indenture pursuant to agreements reasonably satisfactory in form and substance
to the Trustee;


(3)     immediately after giving effect to the transaction, no Default or Event
of Default will have occurred and be continuing; and


(4)     the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger,
conveyance, transfer or lease and, if a supplemental indenture is required in
connection with such transaction, such supplemental indenture, comply with this
Article IV and that all conditions precedent herein provided for relating to
such transaction have been satisfied.


This Section 4.1 will not apply to a merger of the Company with an Affiliate
solely for the purpose of reincorporating the Company in another jurisdiction.


SECTION 4.2. Successor Corporation Substituted. Upon any consolidation or
merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the properties or assets of the
Company in a transaction that is subject to, and that complies with the
provisions of, Section 4.1 hereof, the successor Person formed by such
consolidation with or into which the Company is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor Person and not to the Company), and may exercise
every right and power of the Company under this Indenture with the same effect
as if such successor Person had been named as the Company herein; provided,
however, that the predecessor Company shall not be relieved from the obligation
to pay the principal of and interest on the Notes except in the case of a
transaction that is subject to, and that complies with the provisions of,
Section 4.1 hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE V


REDEMPTION OF NOTES


SECTION 5.1. Company’s Right to Redeem; Notices to Trustee. The Notes will not
be subject to redemption prior to March 22, 2013, except as otherwise set forth
in this Section 5.1. On or after March 22, 2013, the Company shall have the
right to redeem the Notes in whole or in part, for a cash Redemption Price equal
to 100% of the principal amount of the Notes to be redeemed, plus any accrued
and unpaid interest (including Liquidated Damages and Additional Interest, if
any) thereon up to, but not including, the Redemption Date (the “Redemption
Price”). If the Redemption Date is after a Regular Record Date and on or before
the Interest Payment Date to which it relates, the Company will pay any accrued
and unpaid interest (including Liquidated Damages and Additional Interest, if
any) to a Holder on such regular Record Date; otherwise, interest payable upon
redemption will be paid to the Holder to whom principal is payable in connection
with such redemption. If the Company calls any or all of the Notes for
redemption, Holders may convert their Securities that have been so called for
redemption at any time prior to 5:00 p.m. (New York City Time) one Business Day
prior to the Redemption Date, even if such Notes are not otherwise convertible
at such time, after which such Holders’ right to convert will expire unless the
Company defaults in the payment of a Redemption Price.


The Company shall give each notice to the Trustee provided for in this Section
5.1 at least 60 days before the Redemption Date unless the Trustee consents to a
shorter period. Such notice shall be accompanied by an Officers’ Certificate and
an Opinion of Counsel from the Company to the effect that such redemption will
comply with the conditions herein.


SECTION 5.2. Selection of Notes To Be Redeemed. If fewer than all outstanding
Notes are to be redeemed, the Trustee shall select the Notes to be redeemed by
lot, on a pro rata basis or by another method that the Trustee considers fair
and appropriate, including any method required by DTC or any successor
Depositary. The Trustee shall make the selection from outstanding Notes not
previously called for redemption. The Trustee may select for redemption portions
of the principal amount of Notes that have denominations larger than $1,000.
Notes and portions of Notes the Trustee selects shall be in principal amounts of
$1,000 or multiples thereof. Provisions of this Indenture that apply to Notes
called for redemption also apply to portions of Notes called for redemption. The
Trustee shall notify the Company promptly of the Notes or portions of Notes to
be redeemed.


If the Trustee selects a portion of a Holder’s Notes for partial redemption and
such Holder converts a portion of the same Notes, the converted portion will be
deemed first to be from the portion selected for redemption.


SECTION 5.3. Notice of Redemption. At least 30 days but not more than 60 days
before a Redemption Date, the Company or the Trustee shall mail a notice of
redemption by first-class mail, postage prepaid, to each Holder of Notes to be
redeemed.


The notice shall identify the Notes to be redeemed and shall state:


(a)     the Redemption Date;


 
27

--------------------------------------------------------------------------------

 


(b)     the Redemption Price;


(c)     the Applicable Conversion Price;


(d)     the name and address of the Paying Agent and the Conversion Agent;


(e)     that Notes called for redemption may be converted at any time before the
close of business on the Business Day immediately preceding the Redemption Date;


(f)      that Holders who want to convert their Notes must satisfy all the
requirements set forth herein and in the Notes;


(g)     that Notes called for redemption must be surrendered to the Paying Agent
to collect the Redemption Price;


(h)     if fewer than all of the outstanding Notes are to be redeemed, the
certificate numbers, if any, and principal amounts of the particular Notes to be
redeemed;


(i)      that, unless the Company defaults in making payment of such Redemption
Price, interest, if any (including Liquidated Damages and Additional Interest,
if any), on Notes called for redemption will cease to accrue on and after the
Redemption Date; and


(j)      the CUSIP number of the Notes.


At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense, provided that the Company makes
such request at least three Business Days prior to the date by which such notice
of redemption must be given to Holders in accordance with this Section 5.1,
provided further that, in all cases, the text of such notice of redemption shall
be prepared by the Company.


SECTION 5.4. Effect of Notice of Redemption. Once notice of redemption is given,
Notes called for redemption become due and payable on the Redemption Date and at
the Redemption Price stated in the notice of redemption except for Notes which
are converted in accordance with the terms of this Indenture. Upon surrender to
the Paying Agent, such Notes shall be paid at the Redemption Price stated in the
notice of redemption.


SECTION 5.5. Deposit of Redemption Price. Prior to 10:00 a.m. (New York City
time), on the Redemption Date, the Company shall deposit with the Paying Agent
(or if the Company or a Subsidiary is the Paying Agent, shall segregate and hold
in trust) money sufficient to pay the Redemption Price of all Notes to be
redeemed on that date other than Notes or portions of Notes called for
redemption which have been delivered by the Company to the Trustee for
cancellation or which have been converted. The Paying Agent shall as promptly as
practicable return to the Company any money not required for that purpose
because of conversion of Notes pursuant to Article VI. If such money is then
held by the Company in trust and is not required for such purpose it shall be
discharged from such trust.


SECTION 5.6. Notes Redeemed in Part.


 
28

--------------------------------------------------------------------------------

 


(a)   In the event of any redemption in part, the Company will not be required
to register the transfer of or exchange of any Notes, so selected for
redemption, in whole or in part, except the unredeemed portion of any Notes
being redeemed in part.


(b)   Upon surrender of a Note that is redeemed in part, the Company shall
execute and the Trustee shall authenticate and deliver to the Holder a new Note
in an authorized denomination equal in principal amount to the unredeemed
portion of the Note surrendered, or in the case of a Global Note, the Company
shall instruct the Registrar to decrease such Global Note by the principal
amount of the redeemed portion of the Note surrendered.


SECTION 5.7. Purchase of Notes by the Company at Option of the Holder.


(a) General. Notes shall be purchased by the Company at the option of the Holder
on March 15, 2013, March 15, 2018 and March 15, 2023 or the next Business Day
following such date to the extent any such date is not a Business Day (each, a
“Purchase Date”). Notes and portions of Notes purchased by the Company pursuant
to this Section 5.7 shall be in principal amounts of $1,000 or multiples
thereof. All Notes purchased by the Company will be paid for in U.S. legal
tender (“Cash” or “cash”) equal to 100% of the principal amount to be purchased
plus any accrued and unpaid interest (including Liquidated Damages and
Additional Interest, if any), thereon up to, but not including, such Purchase
Date (the “Purchase Price”).


No Notes may be purchased by the Company at the option of Holders if there has
occurred and is continuing an Event of Default with respect to the Notes, other
than an Event of Default that is cured by payment of the Purchase Price of the
Notes. The Company shall be required to purchase any outstanding Notes upon:


(1) delivery to the Paying Agent and the Company by the Holder of a written
notice (or in the case of Global Notes, a notice delivered electronically or by
other means in accordance with the Depositary’s customary procedures) of
purchase (a “Purchase Notice”) during the period beginning at any time from the
opening of business on the date that is 20 Business Days prior to the relevant
Purchase Date until the close of business on the second Business Day prior to
such Purchase Date. The Purchase Notice electing the Company to purchase the
Notes must state:


(i) if Certificated Notes have been issued, the certificate number of the Notes,
or if not Certificated Notes, such Purchase Notice must comply with appropriate
DTC procedures;


(ii) the portion of the principal amount to be purchased, in multiples of
$1,000; and


(iii) the Notes shall be purchased by the Company pursuant to the applicable
terms of the Notes and this Indenture.


Simultaneously with providing such Purchase Notice, the Company shall publish a
notice containing the information contemplated by this Section 5.7(a)(1) in a
newspaper of general circulation in The City of New York or publish such
information on the Company’s website or through such other public medium as the
Company may use at that time.
 
 
29

--------------------------------------------------------------------------------

 
 
The Company shall purchase from the Holder thereof, pursuant to this Section
5.7, a portion of a Note, if the principal amount of such portion is $1,000 or
an integral multiple of $1,000. Provisions of this Indenture that apply to the
purchase of all of a Note also apply to the purchase of such portion of such
Note.


A Holder shall either effect book-entry transfer or deliver the Notes, together
with necessary endorsements, to the office of the Paying Agent after delivery of
the Purchase Notice to receive payment of the Purchase Price. A Holder shall
receive payment promptly following the later of the Purchase Date or the time of
book-entry transfer or the delivery of the Notes. If the Paying Agent holds
money sufficient to pay the Purchase Price of the Note on such Business Day
following the Purchase Date, then the Notes will cease to be outstanding and
interest (including Liquidated Damages and Additional Interest, if any) on such
Note will cease to accrue (whether not book-entry transfer of the Note is made
or whether the Note is delivered to the Paying Agent), and all other rights of
the Holder shall terminate (other than the right to receive the Purchase Price
and previously accrued and unpaid interest and additional interest upon delivery
on transfer of the Notes).


If a Holder of Notes has given the Purchase Notice, the Holder may only convert
such Notes if the Holder withdraws the Purchase Notice delivered by such Holder
in accordance with the terms of this Indenture and the Holder is otherwise
entitled to convert the Notes.


Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Purchase Notice contemplated by this Section 5.7 shall have the
right to withdraw any such Purchase Notice in whole or in part by a written
notice of withdrawal to the Paying Agent in accordance with Section 5.9 prior to
the close of business on the Business Day prior to the Purchase Date. If the
Purchase Notice is given and withdrawn during such period, the Company will not
be obligated to purchase the related Notes. The Paying Agent shall promptly
notify the Company of the receipt by it of any written notice of withdrawal of a
Purchase Notice. The Company shall be responsible for making all determinations
with respect to the adequacy of such Purchase Notice electing to require the
Company to purchase the Notes and all notices withdrawing such elections and any
such determination shall be binding on the applicable Holder. The Company shall
comply with the provisions of Rule 13e-4, to the extent applicable, and any
other rules under the Exchange Act that may be applicable.


(b) Company Notice. On or before the 20th Business Day prior to each Purchase
Date (the “Company Notice Date”), the Company shall mail a notice to the
Trustee, the Paying Agent, all Holders of the Notes and to beneficial owners as
required by applicable law, setting forth information specified in this Section
5.7(b) (the “Company Notice”).


Each Company Notice shall include a form of Purchase Notice to be completed by a
Holder and shall state:


(1)       the last date on which a Holder may exercise the purchase right;


(2)       the Purchase Price;



 
30

--------------------------------------------------------------------------------

 
 
(3)      the name and address of the Paying Agent and the Conversion Agent;


(4)      the Applicable Conversion Price estimated as of a recent date, and to
the extent known at the time of such Company Notice, the amount of accrued but
unpaid interest that will be payable with respect to each $1,000 principal
amount of the Notes on Purchase Date;


(5)      that Notes as to which a Purchase Notice has been given may be
converted if they are otherwise convertible only in accordance with Article VI
hereof and the applicable provisions of the Notes if the applicable Purchase
Notice has been withdrawn in accordance with the terms of this Indenture;


(6)      that Notes must be surrendered to the Paying Agent to collect payment;


(7)      that the Purchase Price for any Note as to which a Purchase Notice has
been given and not withdrawn will be paid on the Business Day following the
later of the Purchase Date or the time of book-entry transfer or the delivery of
the Notes and the Holder’s satisfaction of all applicable conditions;


(8)      the procedures the Holder must follow to exercise its purchase rights
under this Section 5.7 and a brief description of such rights;


(9)       briefly, the conversion rights, if any, of the Notes;


(10)     the procedures for withdrawing a Purchase Notice;


(11)     that, unless the Company defaults in making payment on Notes for which
a Purchase Notice has been submitted, interest, if any (including Liquidated
Damages, Additional Interest and Additional Amounts, if any), on such Notes will
cease to accrue on and after the Purchase Date; and


(12)     the CUSIP number of the Notes.


At the Company’s request, the Trustee shall give such Company Notice in the
Company’s name and at the Company’s expense; provided that the Company makes
such request at least three Business Days prior to the date by which such
Company Notice must be given to Holders in accordance with this Section 5.7;
provided further that, in all cases, the text of such Company Notice shall be
prepared by the Company.


(c) Procedure upon Purchase. The Company shall deposit cash in respect of cash
repurchases under this Section 5.7 at the time and in the manner as provided in
Section 5.10, sufficient to pay the aggregate Purchase Price of all Notes to be
purchased pursuant to this Section 5.7.


SECTION 5.8. Purchase of Notes at Option of Holder Upon a Fundamental Change.


 
31

--------------------------------------------------------------------------------

 
 
(a) If at any time that Notes remain outstanding there shall occur a Fundamental
Change, Notes shall be purchased by the Company at the option of the Holders, as
of the date that is 30 Business Days after the occurrence of the Fundamental
Change (the “Fundamental Change Purchase Date”) at a purchase price equal to
100% of the principal amount of the Notes, together with any accrued and unpaid
interest (including Liquidated Damages and Additional Interest, if any) to, but
excluding, the Fundamental Change Purchase Date (the “Fundamental Change
Purchase Price”), payable in Cash, subject to satisfaction by or on behalf of
any Holder of the requirements set forth in Section 5.8(c). Notes and portions
of Notes purchased by the Company pursuant to this Section 5.8 shall be in
principal amounts of $1,000 or multiples thereof.


A “Fundamental Change” shall mean the occurrence of a Change in Control or a
Termination of Trading.


A “Change in Control” shall be deemed to have occurred if any of the following
occurs after the date of this Indenture:


(1)     any “person” or “group” other than any of the Permitted Holders is or
becomes the direct or indirect Beneficial Owner of shares of Voting Stock
representing 50% or more of the total voting power of all outstanding classes of
the Company’s Voting Stock or has the power, directly or indirectly, to elect a
majority of the members of the Board of Directors;


(2)     the Company consolidates with, or merges with or into, another Person,
or the Company sells, assigns, conveys, transfers, leases or otherwise disposes
of all or substantially all of the assets of the Company, or any Person
consolidates with, or merges with or into, the Company;


(3)     the Permitted Holders, considered as a group, are or become the
beneficial owners, directly or indirectly, of more than 60% of the total voting
power of all outstanding classes of the Company’s Voting Stock provided,
however, that the Permitted Holders’ ownership may exceed 60% if such excess is
solely as a result of acquisitions from us after the date of this Indenture of
newly issued shares of the Company’s Voting Stock other than as a result of the
retirement of shares of the Company’s Voting Stock outstanding as of the date of
this Indenture;


(4)     a majority of the members of the Board of Directors are not Continuing
Directors; or


(5)     the holders of the Company’s Capital Stock approve any plan or proposal
for the liquidation or dissolution of the Company, whether or not in compliance
with the terms hereof.
 
Notwithstanding anything to the contrary set forth in this Section 5.8, Holders
will not have the right to require the Company to purchase any Notes as a result
of any transaction described in clause (i) or (ii) of the definition of “Change
in Control” above, and the Company will not be required to deliver a Fundamental
Change Notice, as a result of any transaction constituting a Change in Control
in which the Persons that “beneficially owned,” directly or indirectly, the
shares of the Company’s Voting Stock immediately prior to such transaction
“beneficially own,” directly or indirectly, the shares of the Company’s Voting
Stock representing at least a majority of the total voting power of all
outstanding classes of Voting Stock of the surviving or transferee person, or if
at least 90% of the consideration paid for the Common Stock, excluding Cash
payments for fractional shares and Cash payments made pursuant to dissenters’
appraisal rights, consists of shares of common stock, depositary receipts or
other certificates representing common equity interests traded on a U.S.
national securities exchange, or will be so traded immediately following the
merger or consolidation, and, as a result of the merger or consolidation, the
Notes become convertible into such shares of such common stock, depositary
receipts or other certificates representing common equity interests.


 
32

--------------------------------------------------------------------------------

 

For the purpose of the definition of “Change in Control,” (i) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
Exchange Act or any successor provision to either of the foregoing, and the term
“group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act (or any successor provision thereto), (ii) a “beneficial owner”
shall be determined in accordance with Rule 13d-3 under the Exchange Act, as in
effect on the date of this Indenture, except that the number of shares of Voting
Stock of the Company shall be deemed to include, in addition to all outstanding
shares of Voting Stock of the Company and Unissued Shares deemed to be held by
the “person” or “group” (as such terms are defined above) or other Person with
respect to which the Change in Control determination is being made, all Unissued
Shares deemed to be held by all other Persons, (iii) Permitted Holders (the
“Permitted Holders”) means Mining and Metallurgical Company Norilsk Nickel and
its existing and future Affiliates, and (iv) the terms “beneficially owned” and
“beneficially own” shall have meanings correlative to that of “beneficial
owner.”


The term “Unissued Shares” means shares of Voting Stock not outstanding that are
subject to options, warrants, rights to purchase or conversion privileges
exercisable within 60 days of the date of determination of a Change in Control.


(b) Within ten Business Days after the occurrence of a Fundamental Change, the
Company (or the Trustee, as applicable) shall mail a written notice of the
Fundamental Change (the “Fundamental Change Notice,” the date of such mailing,
the “Fundamental Change Notice Date”) by first-class mail to the Trustee and to
each Holder. Simultaneously with providing such notice, the Company will issue a
press release and publish the information on its website. The Fundamental Change
Notice shall include a form of Fundamental Change Purchase Notice to be
completed by the Holder and shall state:


(1)   briefly, the information about, and the terms and conditions of, the
Fundamental Change, including the amount of Additional Shares that are
deliverable, if any;


(2)   the date by which the Fundamental Change Purchase Notice pursuant to
Section 5.8(c) must be given;


(3)   the Fundamental Change Purchase Date;
 
 
33

--------------------------------------------------------------------------------

 
 
(4)   the Fundamental Change Purchase Price;


(5)   the name and address of the Paying Agent and the Conversion Agent;


(6)   the Applicable Conversion Price estimated as of a recent date, and to the
extent known at the time of such Company Notice, the amount of accrued but
unpaid interest that will be payable with respect to each $1,000 principal
amount of the Notes on the Purchase Date;


(7)   that the Notes must be surrendered to the Paying Agent to collect payment;


(8)   that the Fundamental Change Purchase Price for any Note as to which a
Fundamental Change Purchase Notice has been duly given and not withdrawn will be
paid on the Business Day following the later of the Fundamental Change Purchase
Date and the Holder’s satisfaction of all applicable conditions;


(9)   briefly, the procedures the Holder must follow to exercise rights under
this Section 5.8;
 
(10)   briefly, the conversion rights, if any, of the Notes;


(11)   the procedures for withdrawing a Fundamental Change Purchase Notice;


(12)   that, unless the Company defaults in making payment of such Fundamental
Change Purchase Price, interest, if any, on Notes surrendered for purchase by
the Company will cease to accrue on and after the Fundamental Change Purchase
Date; and


(13)   the CUSIP number of the Notes.


At the Company’s request, the Trustee shall give such Fundamental Change Notice
in the Company’s name and at the Company’s expense, provided that the Company
makes such request at least three Business Days prior to the date by which such
Fundamental Change Notice must be given to Holders in accordance with this
Section 5.8; provided further that, in all cases, the text of such Fundamental
Change Notice shall be prepared by the Company.


(c) A Holder may exercise its rights specified in subsection (b) of this Section
5.8 upon delivery of a written notice which may be delivered by letter,
overnight courier, hand delivery, facsimile transmission or in any other manner
reasonably acceptable to the Paying Agent and, in the case of Global Notes, may
be delivered electronically or by other means in accordance with the
Depositary’s customary procedures of the exercise of such rights (a “Fundamental
Change Purchase Notice”) to any Paying Agent during the period between the
Fundamental Change Purchase Notice and 5:00 p.m. (New York City time) on the
Business Day prior to the Fundamental Change Purchase Date, specifying:


(1)   if the Notes are Certificated Notes, the certificate number of the Note
which the Holder will deliver to be purchased; if the Notes are not Certificated
Notes, all information required to comply with all DTC procedures;
 
 
34

--------------------------------------------------------------------------------

 
 
(2)   the principal amount of the Note, or portion thereof, which the Holder
will deliver to be purchased, which portion must be $1,000 or an integral
multiple thereof; and


(3)   that such Note shall be purchased pursuant to the terms and conditions
specified in the applicable provisions of such Note and this Indenture.


The delivery of such Notes to the Paying Agent with the Fundamental Change
Purchase Notice (together with all necessary endorsements and compliance by the
Holder with all DTC procedures) at the offices of the Paying Agent shall be a
condition to the receipt by the Holder of the Fundamental Change Purchase Price
therefor.


The Company shall purchase from the Holder thereof, pursuant to this Section
5.8, a portion of a Note if the principal amount of such portion is $1,000 or an
integral multiple of $1,000. Provisions of this Indenture that apply to the
purchase of all of a Note also apply to the purchase of such portion of such
Note.


Any purchase by the Company contemplated pursuant to the provisions of this
Section 5.8 shall be consummated by the delivery of the consideration to be
received by the Holder on the Business Day following the later of the
Fundamental Change Purchase Date or the satisfaction of the foregoing conditions
to such purchase to be fulfilled by the Holder hereunder. If the Paying Agent
holds money sufficient to pay the Fundamental Change Purchase Price of the Notes
which Holders have elected to require the Company to purchase on such Business
Day in accordance with the terms of this Indenture, then, from and including the
Fundamental Change Purchase Date, those Notes will cease to be outstanding and
interest (including Liquidated Damages, Additional Interest and Additional
Amounts, if any) on the Notes will cease to accrue and all other rights of the
Holders shall terminate, other than the right to receive the Fundamental Change
Purchase Price upon satisfaction of the foregoing conditions.


(d) Procedure upon Purchase. The Company shall deposit cash, at the time and in
the manner as provided in Section 5.10, sufficient to pay the aggregate
Fundamental Change Purchase Price of all Notes to be purchased pursuant to this
Section 5.8.


SECTION 5.9. Effect of Purchase Notice or Fundamental Change Purchase Notice.
Upon receipt by the Paying Agent of the Purchase Notice or Fundamental Change
Purchase Notice specified in Section 5.7(a) or Section 5.8(c), as applicable,
the Holder of the Note in respect of which such Purchase Notice or Fundamental
Change Purchase Notice, as the case may be, was given, shall (unless such
Purchase Notice or Fundamental Change Purchase Notice, as the case may be, is
withdrawn as specified in the following paragraph) thereafter be entitled to
receive solely the Purchase Price or Fundamental Change Purchase Price, as the
case may be, with respect to such Note. Such Purchase Price or Fundamental
Change Purchase Price shall be paid to such Holder, subject to receipt of funds
by the Paying Agent, promptly following the later of (i) the Business Day
following the Purchase Date or the Fundamental Change Purchase Date, as the case
may be, with respect to such Note (provided the conditions in Section 5.7(a) or
Section 5.8(c), as applicable, have been satisfied) and (ii) the time of
delivery of such Note to the Paying Agent by the Holder thereof in the manner
required by Section 5.7(a) or Section 5.8(c), as applicable. Notes in respect of
which a Purchase Notice or Fundamental Change Purchase Notice has been given by
the Holder thereof may not be converted pursuant to Article VI hereof on or
after the date of the delivery of such Purchase Notice or Fundamental Change
Purchase Notice unless such Purchase Notice or Fundamental Change Purchase
Notice has first been validly withdrawn as specified in the following paragraph.

 
35

--------------------------------------------------------------------------------

 
 
A Purchase Notice or Fundamental Change Purchase Notice may be withdrawn by
means of a written notice of withdrawal delivered to the office of the Paying
Agent in accordance with the Purchase Notice or Fundamental Change Purchase
Notice, as the case may be, at any time prior to 5:00 p.m. (New York City time)
on the Business Day prior to the Purchase Date or the Fundamental Change
Purchase Date, as the case may be, specifying:


(a)   if Certificated Notes have been issued, the certificate number of the
withdrawn Note, if the Notes are not Certificated Notes, such notice shall
comply with the appropriate DTC procedures;


(b)   the principal amount of the withdrawn Note; and


(c)   the principal amount, if any, of such Note which remains subject to the
original Purchase Notice or Fundamental Change Purchase Notice, as the case may
be, and which has been or will be delivered for purchase by the Company.


SECTION 5.10. Deposit of Purchase Price or Fundamental Change Purchase Price.
Prior to 11:00 a.m. (New York City time) on the Business Day following the later
of the Purchase Date or the Fundamental Change Purchase Date, as the case may
be, and the Holder’s satisfaction of all applicable conditions specified in
Section 5.7(a) or Section 5.8(c), as applicable, the Company shall deposit with
the Trustee or with the Paying Agent (or, if the Company or a Subsidiary or an
Affiliate of either of them is acting as the Paying Agent, shall segregate and
hold in trust as provided in Section 2.4) an amount of cash (in immediately
available funds if deposited on such Business Day), sufficient to pay the
aggregate Purchase Price or Fundamental Change Purchase Price, as the case may
be, of all the Notes or portions thereof which are to be purchased in respect of
such Purchase Date or Fundamental Change Purchase Date, as the case may be.


SECTION 5.11. Securities Purchased in Part. Any Certificated Note which is to be
purchased only in part shall be surrendered at the office of the Paying Agent
(with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee, duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing) and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Note, without service charge, a
new Note or Notes of any authorized denomination as requested by such Holder in
an aggregate principal amount equal to, and in exchange for, the portion of the
principal amount of the Note so surrendered which is not purchased, or in the
case of a Global Note, the Company shall instruct the Registrar to decrease such
Global Note by the principal amount of the purchased portion of the Note
surrendered.


SECTION 5.12. Covenant to Comply with Securities Laws Upon Purchase of
Securities. When complying with the provisions of Section 5.8 hereof (provided
that such offer or purchase constitutes an “issuer tender offer” for purposes of
Rule 13e-4 (which term, as used herein, includes any successor provision
thereto) under the Exchange Act at the time of such offer or purchase), the
Company shall (a) comply with Rule 13e-4 and Rule 14e-1 (or any successor
provision) under the Exchange Act and comply with any other tender offer rules
under the Exchange Act to the extent applicable, (b) file a Schedule TO (or any
successor schedule, form or report) under the Exchange Act, if required and (c)
otherwise comply with any applicable Federal and state securities laws to the
extent applicable to the Company so as to permit the rights and obligations
under Section 5.8 to be exercised in the time and in the manner specified in
Section 5.8.

 
36

--------------------------------------------------------------------------------

 
 
SECTION 5.13. Repayment to the Company. Subject to any applicable abandoned
property law, the Trustee and the Paying Agent shall return to the Company any
cash held by the Trustee or the Paying Agent, as applicable, for the payment of
the Purchase Price or Fundamental Change Purchase Price, as the case may be,
that remains unclaimed by the Holders for a period of two years; provided,
however, that to the extent that the aggregate amount of cash deposited by the
Company pursuant to Section 5.10 exceeds the aggregate Purchase Price or
Fundamental Change Purchase Price, as the case may be, of the Notes or portions
thereof which the Company is obligated to purchase as of the Business Day
following the Purchase Date or Fundamental Change Purchase Date, as the case may
be, then, unless otherwise agreed in writing with the Company, promptly after
the Business Day following the Purchase Date or Fundamental Change Purchase
Date, as the case may be, the Trustee or the Paying Agent shall return any such
excess to the Company.


SECTION 5.14. No Fundamental Change Purchase Following Acceleration. No Notes
will be purchased by the Company under Section 5.8 if the principal amount of
the Notes has been accelerated under this Indenture, and such acceleration has
not be rescinded, on or prior to the Fundamental Change Purchase Date.


ARTICLE VI CONVERSION OF NOTES


SECTION 6.1. Conversion Right and Conversion Rate.


(a)   Subject to and upon compliance with the provisions of this Article VI, at
the option of the Holder thereof, at any time prior to the close of business on
the business day immediate prior to Maturity, unless the Notes have been earlier
redeemed or repurchased by the Company, all or any portion of the principal
amount of any Note that is an integral multiple of $1,000 (provided that the
principal amount of such Note to remain outstanding after such conversion is
equal to $1,000 or any integral multiple of $1,000 in excess thereof) may be
converted into fully paid and non-assessable shares of Common Stock at the
Conversion Rate, determined as hereinafter provided, in effect at the time of
conversion.


(b)   If any Holder has submitted Notes for repurchase upon a Fundamental Change
in accordance with Section 5.8(c) hereof, such Notes submitted for repurchase
may be converted only if such Holder withdraws the election for repurchase in
accordance with Section 5.9 hereof.

 
37

--------------------------------------------------------------------------------

 



(c) Each $1,000 principal amount of notes converted into shares of Common Stock
shall initially be converted at a Conversion Price of $23.51 per share of Common
Stock. The initial rate at which shares of Common Stock shall be delivered upon
conversion (herein called the “Conversion Rate”) shall be approximately 42.5351
shares of Common Stock for each $1,000 principal amount of Notes. The Applicable
Conversion Price will be adjusted under the circumstances provided in Section
6.5. An adjustment to the Applicable Conversion Price will result in a
corresponding inverse adjustment to the Applicable Conversion Rate. All
calculations under this Article shall be made to the nearest 1/10th cent or to
the nearest 1/10,000ths of a share, as the case may be.


SECTION 6.2. Conversion Consideration.


Upon surrendering any Notes for conversion, the Holder of such Notes shall
receive, in respect of each $1,000 principal amount of Notes, a number of shares
of Common Stock equal to the Applicable Conversion Price.


SECTION 6.3. Exercise of Conversion Right.


(a) In order to exercise the conversion right:


(1)   the Holder of any Certificated Note to be converted must: (i) complete and
manually sign a notice of conversion substantially in the form of Exhibit B
hereto (the “Conversion Notice”); (ii) deliver the Conversion Notice and the
Certificated Note to the Conversion Agent; and (iii) if required by the Company,
the Trustee or the Conversion Agent, furnish appropriate endorsements and
transfer documents; or


(2)   the holder of beneficial interests in any Global Note to be converted must
submit the Conversion Notice and comply with the Applicable Procedures to cause
the beneficial interests in such Global Note to be delivered to the Conversion
Agent, and in either case, the Holder of a Certificated Note or holder of
beneficial interests in a Global Note will, if required, pay all transfer or
similar taxes that the Company is not otherwise required to pay pursuant to
Section 3.6 hereof and, if required pursuant to Section 6.3(b) hereof, pay funds
equal to the interest payable on the next Interest Payment Date.


The date on which a Holder of a Certificated Note or holder of a beneficial
interest in a Global Note completes the requirements of this Section 6.3(a)
shall be deemed to be the date of conversion (the “Conversion Date”) for
purposes of this Article VI, provided that if the holder complies with such
requirements after 11:00 a.m. (New York City Time) on such date then the
Conversion Date shall be the next succeeding Business Day if the requirements
are satisfied after 11:00 a.m. (New York City Time). On and after the Conversion
Date, the conversion by such Holder or holder, as set forth in the Conversion
Notice, shall become irrevocable.


The Company shall deliver shares of Common Stock (and any cash in lieu of
fractional shares) deliverable upon conversion through the Conversion Agent no
later than the third Business Day following the Conversion Date.

 
38

--------------------------------------------------------------------------------

 


(b)   Each Certificated Note surrendered (in whole or in part), or beneficial
interest in any  Global Note surrendered to the Conversion Agent, for conversion
during a Record Date Period  shall be accompanied by payment by the Holder in
same-day funds or other funds acceptable to  the Company of an amount equal to
the interest payable on the applicable Interest Payment Date  on the principal
amount of such Note (or part thereof, as the case may be) being surrendered
for  conversion; provided, however, that no such payment by the Holder need be
made (1) if the  Notes have been called by the Company for redemption and the
Redemption Date is after a  Record Date and on or prior to the next Interest
Payment Date, (2) if we have specified a  Purchase Date following a Fundamental
Change that is after a Record Date and on or prior to the  next Interest Payment
Date, (3) with respect to any Note surrendered for conversion following  the
Record Date for the payment of interest (including Liquidated Damaged and
Additional  Amounts, if any) immediately preceding the Stated Maturity, or (4)
only to the extent of  Defaulted Interest, if any Defaulted Interest exists at
the time of conversion with respect to such Note.


Except as provided in this Section 6.3(b), no cash payment or adjustment shall
be made upon any conversion on account of any interest accrued from the Interest
Payment Date immediately prior to the Conversion Date, in respect of any Note
(or part thereof, as the case may be) surrendered for conversion. The Company’s
delivery to the Holder of the number of shares of Common Stock (and cash in lieu
of fractions thereof in accordance with Section 6.4 hereof) into which a Note is
convertible will be deemed to satisfy all of the Company’s obligations to pay
the principal and accrued and unpaid interest (including Liquidated Damages and
Additional Interest), if any, on the Note. Accordingly, accrued but unpaid
interest, if any, will be deemed to be paid in full rather than cancelled,
extinguished or forfeited.


(c)   Notes shall be deemed to have been converted immediately prior to the
close of  business on the Conversion Date, and at such time the rights of the
Holders of such Notes as  Holders shall cease, and the Person or Persons
entitled to receive the shares of Common Stock  issuable upon conversion shall
be treated for all purposes as the record holder or Holders of such  Common
Stock at such time. Following any Conversion Date, the Company shall satisfy
its  obligations with respect to such conversion by either:


(1)   delivering to the Conversion Agent, for delivery to the Holder (or such
other Person as may be named in the relevant Conversion Notice), certificates
representing the number of shares of Common Stock issuable upon such conversion;
or


(2)   delivering to such Holder (or such other Person as may be named in the
relevant Conversion Notice) such number of shares of Common Stock issuable upon
such conversion in accordance with the Applicable Procedures,


in each case, together with payment in lieu of any fractional shares, if any, as
provided in Section 6.4 (such delivery of shares and cash payment, if any, the
“Settlement”); provided that shares of Common Stock only will be deliverable in
certificated form if (i) the Holder exercising such conversion has specifically
requested in writing that delivery be in certificates or (ii) the Company
determines that delivery is required in certificated shares either because (A)
delivery to the Holder (or such other Person named in the relevant Conversion
Notice) is not practicable in accordance with the Applicable Procedures or (B)
in the opinion of legal counsel, delivery is required in certificated form in
order to comply with the requirements of applicable securities laws.

 
39

--------------------------------------------------------------------------------

 



(d) In the case of any Note that is converted in part only, upon such conversion
the Company shall execute and the Trustee shall authenticate and deliver to the
Holder thereof, at the expense of the Company, a new Note or Notes of authorized
denominations in an aggregate principal amount equal to the unconverted portion
of the principal amount of such Note.


SECTION 6.4. Fractions of Shares. No fractional shares of Common Stock shall be
issued upon conversion of any Note or Notes. If more than one Note shall be
surrendered for conversion at one time by the same Holder, the number of full
shares that shall be issuable upon conversion thereof shall be computed on the
basis of the aggregate principal amount of the Notes (or specified portions
thereof) so surrendered. The number of fractional shares to be paid, if any,
will be valued by the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the Conversion Date. Instead of any fractional share of
Common Stock that would otherwise be issuable upon conversion of any Note or
Notes (or specified portions thereof), the Company shall calculate and pay to
the Paying Agent a cash adjustment for the fractional amount (calculated to the
nearest 1/10,000th of a share) based upon the Closing Sale Price on the Trading
Day immediately preceding the Conversion Date.


SECTION 6.5. Applicable Conversion Price Adjustments.


(a) The Applicable Conversion Price shall be adjusted from time to time by the
Company as follows:


(1)   In case the Company shall (i) pay a dividend on its Common Stock in shares
of Common Stock, (ii) make a distribution on its Common Stock in shares of
Common Stock, (iii) subdivide its outstanding Common Stock into a greater number
of shares, or (iv) combine its outstanding Common Stock into a smaller number of
shares, the Applicable Conversion Price in effect immediately prior to thereto
shall be adjusted so that the Holder of any Note thereafter surrendered for
conversion shall be entitled to receive that number of shares of Common Stock
which it would have owned had such Note been converted immediately prior to the
record date of such event or the happening of such event. An adjustment made
pursuant to this subsection (a) shall become effective on the “ex” date in the
case of a dividend or distribution and shall become effective immediately after
the effective date in the case of a subdivision or combination. If any dividend
or distribution of the type described in this Section 6.5(a)(1) is declared but
not actually paid or made, the Applicable Conversion Price shall again be
adjusted to the Applicable Conversion Price that would have been in effect if
such dividend or distribution had not been declared.


(2)   In case the Company shall issue rights or warrants to all or substantially
all Holders of its Common Stock entitling them for a period of not more than 60
days to subscribe for or purchase shares of Common Stock (or securities
convertible into Common Stock) at a price per share (or having a Applicable
Conversion Price per share) less than the Current Market Price per share of
Common Stock on the Trading Day immediately preceding the “ex” date for such
issuance, the Applicable Conversion Price shall be adjusted so that the
Applicable Conversion Price on the “ex” date shall equal the price determined by
multiplying the Applicable Conversion Price in effect immediately prior to such
“ex” date by a fraction of which the numerator shall be the number of shares of
Common Stock Outstanding immediately prior to such “ex” date plus the number of
shares which the aggregate offering price of the total number of shares of
Common Stock so offered for subscription or purchase (or the aggregate
Applicable Conversion Price of the convertible securities so offered, which
shall be determined by multiplying the number of shares of Common Stock issuable
upon conversion of such convertible securities by the Applicable Conversion
Price per share of Common Stock pursuant to the terms of such convertible
securities) would purchase at the Current Market Price per share of Common Stock
on the Trading Day immediately preceding such “ex” date, and of which the
denominator shall be the number of shares of Common Stock outstanding on such
record date plus the number of additional shares of Common Stock offered for
subscription or purchase. Such adjustment shall be made successively whenever
any such rights or warrants are issued and shall become effective immediately
after the opening of business on such “ex” date. If at the end of the period
during which such rights or warrants are exercisable not all rights or warrants
shall have been exercised or distributed, the adjusted Applicable Conversion
Price shall be immediately readjusted to what it would have been based upon the
number of additional shares of Common Stock actually issued (or the number of
shares of Common Stock issuable upon conversion of convertible securities
actually issued).
 
40

--------------------------------------------------------------------------------


 
(3)    In case the Company shall distribute to all or substantially all Holders
of its Common Stock any shares of Capital Stock of the Company (other than
Common Stock), evidences of Indebtedness or other non-cash assets (including
securities of any Person other than the Company) or rights or warrants to
subscribe for or purchase any of its securities (but excluding from this Section
6.5(a)(3): (i) dividends or distributions paid exclusively in Cash referred to
in subsection (4) or (6) of this Section 6.5(a); (ii) dividends or distributions
referred to in subsection (1) or (5) of this Section 6.5(a); (iii) those rights
and warrants referred to in subsection (2) of this Section 6.5(a); and (iv)
rights to all or substantially all Holders of Common Stock pursuant to the
adoption of a shareholder rights plan or the detachment of such rights under the
terms of such shareholder rights plan), then in each such case the Applicable
Conversion Price shall be adjusted so that the Applicable Conversion Price on
the “ex” date for such distribution shall equal the price determined by
multiplying the current Applicable Conversion Price by a fraction of which the
numerator shall be the Current Market Price per share of the Common Stock on the
Trading Day immediately preceding such “ex” date less the fair market value on
such Trading Day (as determined by the Board of Directors, whose determination
shall be conclusive evidence of such fair market value and which shall be
evidenced by an Officers’ Certificate delivered to the Trustee and the
Conversion Agent) of the portion of the Capital Stock, evidences of Indebtedness
or other non-cash assets so distributed or of such rights or warrants applicable
to one share of Common Stock (determined on the basis of the number of shares of
Common Stock outstanding on the Trading Day immediately preceding such “ex”
date), and of which the denominator shall be the Current Market Price per share
of the Common Stock on the Trading Day immediately preceding such “ex” date.
Such adjustment shall be made successively whenever any such distribution is
made and shall become effective immediately after the record date for the
determination of shareholders entitled to receive such distribution.

 
41

--------------------------------------------------------------------------------

 



In the event the then fair market value (as so determined) of the portion of the
Capital Stock, evidences of Indebtedness or other non-cash assets so distributed
or of such rights or warrants applicable to one share of Common Stock is equal
to or greater than the Current Market Price per share of the Common Stock on the
Trading Day immediately preceding such “ex” date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each holder of a Note shall
have the right to receive upon conversion the amount of Capital Stock, evidences
of Indebtedness or other non-cash assets so distributed or of such rights or
warrants such holder would have received had such holder converted each Note
immediately prior to the record date for such distribution. In the event that
such dividend or distribution is not so paid or made, the Applicable Conversion
Price shall again be adjusted to be the Applicable Conversion Price which would
then be in effect if such dividend or distribution had not been declared. If the
Board of Directors determines the fair market value of any distribution for
purposes of this Section 6.5(a)(3) by reference to the actual or when issued
trading market for any securities, it must in doing so consider the prices in
such market over the same period used in computing the Current Market Price of
the Common Stock.


In the event that the Company implements a preferred shares rights plan (“Rights
Plan”), upon conversion of the Notes into Common Stock, to the extent that the
Rights Plan has been implemented and is still in effect upon such conversion,
the Holders of Note will receive, in addition to the Common Stock, the rights
described therein (whether or not the rights have separated from the Common
Stock at the time of conversion), subject to the limitations set forth in the
Rights Plan. Any distribution of rights or warrants pursuant to a Rights Plan
complying with the requirements set forth in the immediately preceding sentence
of this paragraph shall not constitute a distribution of rights or warrants
pursuant to this Section 6.5(a)(3).


(4)   In case the Company shall, by dividend or otherwise, at any time
distribute (a “Triggering Distribution”) to all or substantially all Holders of
its Common Stock, Cash dividends and other Cash distributions (other than (y)
distributions described in Section 6.5(a)(6) below or (z) any dividend or
distribution in connection with liquidation, dissolution or winding up), the
Applicable Conversion Price shall be reduced so that the same shall equal the
price determined by multiplying such Applicable Conversion Price in effect on
the Trading Day immediately preceding the “ex” date with respect to such Cash
dividend or distribution by a fraction of which (A) the numerator shall be the
Closing Sale Price per share of the Common Stock as of the Trading Day
immediately preceding the “ex” date with respect to the dividend or distribution
less the Dividend Adjustment Amount, and (B) the denominator shall be the
Closing Sale Price per share of the Common Stock as of the Trading Day
immediately preceding the “ex” date with respect to the dividend or
distribution. Such decrease shall become effective immediately prior to the
opening of business on the “ex” date for such dividend or distribution;
provided, however, that, in the event the portion of the Triggering Distribution
applicable to one share of Common Stock is equal to or greater than the Closing
Sale Price on such record date, in lieu of the foregoing adjustment, adequate
provision shall be made so that each Holder shall have the right to receive upon
conversion the amount of Cash such Holder would have received had such Holder
converted each Note immediately prior to the record date for such dividend or
distribution. In the event that such dividend or distribution is not so paid or
made, the Applicable Conversion Price shall again be adjusted to be the
Applicable Conversion Price that would then be in effect if such dividend or
distribution had not been declared.

 
42

--------------------------------------------------------------------------------

 



(5)   In the case the Company shall distribute shares of Capital Stock or
similar equity interests of any Subsidiary or business unit, (a “Spin-Off”),
then in each such case the Applicable Conversion Price shall be adjusted so that
the Applicable Conversion Price in effect immediately before the close of
business on the Trading Day immediately preceding the “ex” date with respect to
that distribution will be decreased by multiplying the Applicable Conversion
Price by a fraction (A) the numerator of which is the average of the Closing
Sale Prices of a share of Common Stock on each of the 10 consecutive Trading
Days beginning on the effective date of the spin-off and (B) the denominator of
which is the average of the Closing Sale Prices of a share of Common Stock on
each of the 10 consecutive Trading Days beginning on the effective date of the
Spin-Off plus the average of the closing sale prices of the portion of those
shares of capital stock or similar equity interests so distributed applicable to
one share of Common Stock on each of those 10 consecutive Trading Days,
provided, that for any conversion within the 10 consecutive Trading Days
following, and including, the effective date of the Spin-Off, the adjustment to
the Applicable Conversion Price shall be calculated by reference to the number
of consecutive Trading Days between the effective date of the such Spin-Off and
the Conversion Date rather than 10 Trading Days.


(6)   In case any tender offer made by the Company or any of its Subsidiaries
for Common Stock shall expire and such tender offer (as amended upon the
expiration thereof) shall involve the payment of aggregate consideration in an
amount (determined as the sum of the aggregate amount of Cash consideration and
the aggregate fair market value (as determined by the Board of Directors, whose
determination shall be conclusive evidence thereof and which shall be evidenced
by an Officers’ Certificate delivered to the Trustee and the Conversion Agent
thereof) of any other consideration) that exceeds an amount equal to the Current
Market Price per share of Common Stock as of the last date (the “Expiration
Date”) tenders could have been made pursuant to such tender offer (as it may be
amended) (the last time at which such tenders could have been made on the
Expiration Date is hereinafter called the “Expiration Time”), then, immediately
prior to the opening of business on the day after the Expiration Date, the
Applicable Conversion Price shall be reduced so that the same shall equal the
price determined by multiplying the Applicable Conversion Price in effect
immediately prior to 5:00 p.m. (New York City time) on the Expiration Date by a
fraction of which (A) the numerator shall be the product of the number of shares
of Common Stock outstanding (including tendered shares but excluding any shares
held in the treasury of the Company) immediately before the Expiration Time
multiplied by the Current Market Price per share of the Common Stock on the
Trading Day next succeeding the Expiration Date and (B) the denominator shall be
the sum of (x) the aggregate consideration (determined as aforesaid) payable to
stockholders based on the acceptance (up to any maximum specified in the terms
of the tender offer) of all shares validly tendered and not withdrawn as of the
Expiration Time (the shares deemed so accepted, up to any such maximum, being
referred to as the “Purchased Shares”) and (y) the product of the number of
shares of Common Stock outstanding (less any Purchased Shares and excluding any
shares held in the treasury of the Company) immediately after the Expiration
Time and the Current Market Price per share of Common Stock on the Trading Day
next succeeding the Expiration Date. In the event that the Company is obligated
to purchase shares pursuant to any such tender offer, but the Company is
permanently prevented by applicable law from effecting any or all such purchases
or any or all such purchases are rescinded, the Applicable Conversion Price
shall again be adjusted to be the Applicable Conversion Price which would have
been in effect based upon the number of shares actually purchased. If the
application of this Section 6.5(a)(6) to any tender offer would result in an
increase in the Applicable Conversion Price, no adjustment shall be made for
such tender offer under this Section 6.5(a)(6).

 
43

--------------------------------------------------------------------------------

 



For purposes of this Section 6.5(a)(6), the term “tender offer” shall mean and
include both tender offers and exchange offers, all references to “purchases” of
shares in tender offers (and all similar references) shall mean and include both
the purchase of shares in tender offers and the acquisition of shares pursuant
to exchange offers, and all references to “tendered shares” (and all similar
references) shall mean and include shares tendered in both tender offers and
exchange offers.


For the avoidance of any doubt, any adjustments to the Applicable Conversion
Price pursuant to this section shall be made through the date on which payment
pursuant to Section 6.2 is made (without regard to the intervening occurrence of
the Stated Maturity, should that occur).


(b)   No Adjustment. Notwithstanding the provisions of Section 6.5(a), no
adjustment in the Applicable Conversion Price shall be required unless the
adjustment would result in a change of at least 1% in the Applicable Conversion
Price as last adjusted; provided, however, that any adjustments which by reason
of this Section 6.5(b) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment, regardless of whether the
aggregate adjustment is less than 1%, within one year of the first such
adjustment carried forward, upon redemption of the Notes by the Company, upon
required purchases of the Notes in connection with a Fundamental Change and five
Business Days prior to Maturity. Except as otherwise provided herein, the
Applicable Conversion Price will not be adjusted for the issuance of Common
Stock or any securities convertible into or exchangeable for Common Stock or
carrying the right to purchase Common Stock or any such security. No adjustment
to the Applicable Conversion Price will be required in respect of any
transaction that Holders will participate in without conversion of the Notes.
The Company will promptly provide notice of any such adjustment to the Trustee
and the Conversion Agent.


(c)   Reduction in the Applicable Conversion Price due to Taxes. The Company
shall be entitled to make such reductions in the Applicable Conversion Price,
for the remaining term of the Notes or any shorter term, in addition to those
required by clause (a) of this Section 6.5, as the Board of Directors of the
Company considers to be advisable in order to avoid or diminish any income tax
to any holders of shares of Common Stock or rights to purchase Common Stock
resulting from any stock dividend or distribution, subdivision of shares,
distribution of rights or warrants to purchase or subscribe for stock or
securities, distributions of securities convertible into or exchangeable for
stock hereafter made by the Company to its stockholders or from any event
treated as such for income tax purposes. The Company shall have the power to
resolve any ambiguity or correct any error in this clause (c) and its actions in
so doing shall, absent manifest error, be final and conclusive.

 
44

--------------------------------------------------------------------------------

 



(d)   Temporary Reduction in the Applicable Conversion Price. To the extent
permitted by applicable law and rules of any stock exchange on which the Common
Stock is then listed, the Company from time to time may reduce the Applicable
Conversion Price by any amount for any period of time if the period is at least
20 Business Days and the Board of Directors shall have made a determination that
such reduction would be in the best interest of the Company. Whenever the
Applicable Conversion Price is reduced pursuant to the preceding sentence, the
Company shall provide notice of any reduction in the Applicable Conversion Price
to the Holders in the manner provided in the Indenture, with a copy to the
Trustee and Conversion Agent, at least 15 days prior to the date such reduced
Applicable Conversion Price takes effect, and such notice shall state the
reduced Applicable Conversion Price and the period during which it will be in
effect.


(e)   Qualifying Fundamental Change Make-Whole Adjustment. If a Qualifying
Fundamental Change occurs prior to March 15, 2013, upon conversion of the Notes
pursuant to Section 5.8, the Applicable Conversion Price of the Notes being
converted by such Holder at that time shall be decreased, which will cause the
Applicable Conversion Rate to increase by an additional number of shares of
Common Stock (the “Additional Shares”) determined by reference to the table
below.
 
(1)   For the avoidance of doubt, the adjustment provided for in this Section
6.5(e) shall be made only with respect to the Notes converted in connection with
such Qualifying Fundamental Change and shall not be effective as to any Notes
not so converted. Conversion of a given Note shall be considered to be “in
connection with” a given Fundamental Change if that Note is surrendered for
conversion during the conversion period provided for in respect of such
Fundamental Change pursuant to Section 6.1(b). The adjustment provided for in
this Section 6.5(e) shall be made only if the Qualifying Fundamental Change
actually occurs or becomes effective.


(2)   For purposes of determining the applicable number of Additional Shares:


(i) “Effective Date” shall mean the date the Qualifying Fundamental Change
occurs or becomes effective; and


(ii) “Stock Price” shall mean:


(A)   in the case of a Qualifying Fundamental Change described in clause (ii) of
the definition of Change in Control, the price paid per share of Common Stock in
the Change in Control, unless the holders of Common Stock receive only Cash in
such Qualifying Fundamental Change, in which event “Stock Price” shall mean the
Cash amount paid per share; and


(B)   in the case of any Qualifying Fundamental Change described in clause (i)
or (ii) of the definition of Change of Control, the average of the last reported
Closing Sale Prices of Common Stock over the five consecutive Trading Day period
ending on the Trading Day preceding the Effective Date of such Qualifying
Fundamental Change.

 
45

--------------------------------------------------------------------------------

 



The following table expressly sets forth the increase in the Conversion Rate,
expressed as a number of Additional Shares to be added per $1,000 initial
principal amount of Notes as a result of a Fundamental Change.
 



   
Stock Price
 
Effective Date
  $ 18.37     $ 20.00     $ 22.00     $ 24.00     $ 26.00     $ 28.00     $
30.00     $ 35.00     $ 40.00     $ 45.00     $ 50.00     $ 60.00     $ 70.00  
  $ 80.00  
March 12, 2008
    11.9000       11.9000       10.8200       9.1800       7.8400       6.7500  
    5.8400       4.1400       2.9900       2.1800       1.6000       0.8600    
  0.4400       0.0000  
March 15, 2009
    11.9000       11.9000       11.2100       9.4400       8.0200       6.8500  
    5.8900       4.1100       2.9200       2.1000       1.5200       0.7800    
  0.3800       0.0000  
March 15, 2010
    11.9000       11.9000       11.2500       9.3600       7.8600       6.6400  
    5.6400       3.8200       2.6400       1.8400       1.2900       0.6100    
  0.2600       0.0000  
March 15, 2011
    11.9000       11.9000       10.6700       8.6900       7.1300       5.8800  
    4.8900       3.1200       2.0300       1.3200       0.8600       0.3300    
  0.0900       0.0000  
March 15, 2012
    11.9000       11.5900       8.6900       6.8200       5.2700       4.0900  
    3.1800       1.7100       0.9100       0.4700       0.2200       0.0100    
  0.0000       0.0000  
March 15, 2013
    11.8900       7.4500       2.9100       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000      
0.0000       0.0000  

 
The Stock Prices and Additional Share amounts set forth above are based upon an
Initial Conversion Price of $23.51. The Stock Prices set forth in the first row
of the table above shall be adjusted as of any date on which the Applicable
Conversion Price of the Notes is adjusted in accordance with Section 6.5(a) and
shall be adjusted by the same adjustment factor applied to the Applicable
Conversion Price pursuant to Section 6.5(a). The number of Additional Shares
shall be adjusted by the inverse application of the adjustment factor applied to
the Applicable Conversion Price pursuant to Section 6.5(a).


Notwithstanding anything in the Indenture to the contrary, the Company may not
increase the conversion rate to more than 54.4365 per $1,000 initial principal
amount of the Notes pursuant to the events described in this Section 6.5(e)
(subject to adjustment in the same manner as the Applicable Conversion Price in
Section 6.5(a), by the inverse of the adjustment factor applied to the
Applicable Conversion Price in that section).


If the Stock Price is between two Stock Prices in the table or the Fundamental
Change Effective Date is between two Effective Dates in the table, the number of
Additional Shares will be determined by straight-line interpolation between the
number of Additional Shares set forth for the higher and lower Stock Prices and
the two Effective Dates, as applicable, based on a 365-day year. If the Stock
Price is in excess of $80.00 per share (subject to adjustment as set forth
herein), or if the Stock Price is less than $18.37 per share (subject to
adjustment as set forth herein), no Additional Shares will be added to the
Applicable Conversion Rate.


(3)   The Company will notify Holders, the Trustee and the Conversion Agent of
the anticipated Effective Date of such Qualifying Fundamental Change and issue a
press release as soon as practicable after the Company first determines the
anticipated Qualifying Fundamental Change Effective Date.


(4)   Notwithstanding Section 6.5 hereof, if a Holder surrenders the Notes for
conversion in connection with a Qualifying Fundamental Change, the Company will
deliver the portion of the conversion consideration that is payable on account
of the increase in the Conversion Rate pursuant to this Section 6.5(e) as soon
as practicable, but in no event after the third Business Day after the later of
(i) the date the Holder surrenders the Notes for conversion; or (ii) the
Effective Date of the Qualifying Fundamental Change.

 
46

--------------------------------------------------------------------------------

 


(5) If a Holder surrenders Notes in connection with a Qualifying Fundamental
Change announced by the Company, but such Qualifying Fundamental Change is not
consummated, then such Holder shall not be entitled to the increased Conversion
Rate pursuant to this Section 6.5(e).


SECTION 6.6. Notice of Adjustments of Conversion Price. Whenever the Applicable
Conversion Price is adjusted pursuant to Section 6.5 hereof:


(a)   the Company shall compute the adjusted Applicable Conversion Price in
accordance with Section 6.5 hereof and shall prepare an Officers’ Certificate
setting forth (1) the adjusted Applicable Conversion Price, (2) the clause of
Section 6.5 pursuant to which such adjustment has been made, showing in
reasonable detail the facts upon which such adjustment is based, (3) the
calculation of such adjustment and (4) the date as of which such adjustment is
effective, and such certificate shall promptly be delivered to the Trustee and
the Conversion Agent (which such certificates shall be conclusive absent
manifest error); and


(b)   upon each such adjustment, a notice stating that the Applicable Conversion
Price has been adjusted and setting forth the adjusted Applicable Conversion
Price shall be required, and as soon as practicable after it is required, such
notice shall be provided by the Company to all Holders in accordance with
Section 11.2.


Neither the Trustee nor any Conversion Agent shall be under any duty or
responsibility with respect to any such certificate or the information and
calculations contained therein, except to exhibit the same to any Holder of
Notes desiring inspection thereof at its office during normal business hours.


SECTION 6.7. Limitation on Adjustments.


(a)   The Company shall not take any action that would result in an adjustment
pursuant to the foregoing provisions in this Article VI without complying with
the rules of any stock exchange on which the Common Stock is then listed
(including, if applicable, New York Stock Exchange rules requiring stockholder
approval of certain issuance of stock).


(b)   The Company shall not take any action that would result in an adjustment
pursuant to the foreign provisions of this Article VI if that adjustment would
reduce the Applicable Conversion Price below the then par value of the shares of
Common Stock issuance upon conversion of the Notes.


SECTION 6.8. Effect of Reclassification, Consolidation, Merger or Sale on
Conversion Privilege.


(a) If any of the following shall occur, namely: (i) any reclassification or
change of shares of Common Stock issuable upon conversion of the Notes (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination, or any other
change for which an adjustment is provided in Section 6.5); (ii) any
consolidation or merger or combination to which the Company is a party other
than a merger in which the Company is the continuing corporation and which does
not result in any reclassification of, or change (other than in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination) in, outstanding shares of Common Stock;
or (iii) any sale or conveyance as an entirety or substantially as an entirety
of the property and assets of the Company, directly or indirectly, to any
person, the Company, or such successor, purchasing or transferee corporation, as
the case may be, shall, as a condition precedent to such reclassification,
change, combination, consolidation, merger, sale or conveyance, execute and
deliver to the Trustee a supplemental indenture providing that the Holder of
each Note then outstanding shall have the right to convert such Note into the
kind and amount of shares of stock and other securities and property (including
Cash) receivable upon such reclassification, change, combination, consolidation,
merger, sale or conveyance by a Holder of the number of shares of Common Stock
deliverable upon conversion of such Note immediately prior to such
reclassification, change, combination, consolidation, merger, sale or conveyance
(the “Reference Property”). Such supplement indenture shall provide for
adjustments of the Applicable Conversion Price which shall be as nearly
equivalent as may be practicable to the adjustments of the Applicable Conversion
Price provided for in this Article VI. If, in the case of any such
consolidation, merger, combination, sale or conveyance, the stock or other
securities and property (including Cash) receivable thereupon by a Holder of
Common Stock include shares of stock or other securities and property of a
person other than the successor, purchasing or transferee corporation, as the
case may be, in such consolidation, merger, combination, sale or conveyance,
then such supplemental indenture shall also be executed by such other person and
shall contain such additional provisions to protect the interests of the Holders
of the Notes as the Board of Directors shall reasonably consider necessary by
reason of the foregoing. The provisions of this Section 6.8 shall similarly
apply to successive reclassifications, changes, combinations, consolidations,
mergers, sales or conveyances. The Trustee has no duty to determine whether a
supplemental indenture under this Section 6.8 need be entered into.

 
47

--------------------------------------------------------------------------------

 


In the event the Company shall execute a supplemental indenture pursuant to this
Section 6.8, the Company shall promptly file with the Trustee (x) an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of shares
of stock or other securities or property (including Cash) receivable by Holders
of the Notes upon the conversion of their Notes after any such
reclassifications, change, combination, consolidation, merger, sale or
conveyance, any adjustment to be made with respect thereto and that all
conditions precedent have been complied with and (y) an Opinion of Counsel that
all conditions precedent have been complied with, and shall promptly mail notice
of such supplemental indenture to all Holders.


Throughout this Article VI, if Common Stock has been replaced by Reference
Property as a result of any reclassification, change, combination,
consolidation, merger, sale or conveyance, references to Common Stock shall be
changed to Reference Property.


(b) In the event that Holders of Common Stock have the opportunity to elect the
form of consideration to be received in any transaction described in Section
6.8(a), the Company shall make adequate provision so that the Holders of the
Notes, treated as a single class, have the timely opportunity to determine the
composition of the Reference Property that will replace any Common Stock that
would otherwise be deliverable upon conversion of the Notes. The Reference
Property will be based on the blended, weighted average of elections made by
Holders of the Notes and will be subject to any limitations applicable to all
Holders of Common Stock (such as pro rata reductions made to any portion of the
consideration payable). The determination of the Reference Property will apply
to all of the Notes and the Company shall notify the Trustee of the composition
of the Reference Property promptly after it is determined.

 
48

--------------------------------------------------------------------------------

 


All calculations under this Article VI shall be made to the nearest 1/10,000th
of a share, as the case may be. The Company will not take any action that would
result in an adjustment pursuant to this Article VI without complying with the
shareholder approval rules of The New York Stock Exchange or any stock exchange
on which the Common Stock is listed at the relevant time.


SECTION 6.9. Rights Issued in Respect of Common Stock. Rights or warrants
distributed by the Company to all holders of Common Stock entitling the holders
thereof to subscribe for or purchase shares of the Company’s Capital Stock
(either initially or under certain circumstances), which rights or warrants,
until the occurrence of a specified event or events (“Trigger Event”):


(1)   are deemed to be transferred with such shares of Common Stock;


(2)   are not exercisable; and


(3)   are also issued in respect of future issuances of Common Stock,


shall not be deemed distributed for purposes of Section 6.5(a) (and no
adjustment to the Applicable Conversion Price under Section 6.5(a) will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Applicable Conversion Price shall be made
under Section 6.5(a) hereof. In addition, in the event of any distribution (or
deemed distribution) of rights or warrants, or any Trigger Event or other event
(of the type described in the preceding sentence) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Applicable Conversion Price under Section 6.5(a) hereof was
made, (1) in the case of any such rights or warrants which shall all have been
redeemed or purchased without exercise by any holders thereof, the Applicable
Conversion Price shall be readjusted upon such final redemption or purchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a Cash distribution, equal to the per share redemption or purchase price
received by a holder or holders of Common Stock with respect to such rights or
warrants (assuming such holder had retained such rights or warrants), made to
all holders of Common Stock as of the date of such redemption or purchase, and
(2) in the case of such rights or warrants which shall have expired or been
terminated without exercise by any holders thereof, the Applicable Conversion
Price shall be readjusted as if such rights and warrants had not been issued. If
any such right or warrant, including any such existing rights or warrants
distributed prior to the date of this Indenture, are subject to events, upon the
occurrence of which such rights or warrants become exercisable to purchase
different securities, evidences of Indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and record date with respect to new rights or warrants with such
rights (and a termination or expiration of the existing rights or warrants
without exercise by any of the holders thereof).

 
49

--------------------------------------------------------------------------------

 


SECTION 6.10. Responsibility of Trustee and Conversion Agent for Conversion
Provisions. The Trustee and any Conversion Agent shall not at any time be under
any duty or responsibility to any Holder of Notes to determine whether any facts
exist which may require any adjustment of the Conversion Rate, or with respect
to the nature or extent of any such adjustment when made, or with respect to the
method employed, herein or in any supplemental indenture provided to be
employed, in making the same, or whether a supplemental indenture need be
entered into. Neither the Trustee nor any Conversion Agent shall be accountable
with respect to the validity or value (or the kind or amount) of any Common
Stock, or of any other securities or property or cash, which may at any time be
issued or delivered upon the conversion of any Note and it or they do not make
any representation with respect thereto. Neither the Trustee nor any Conversion
Agent shall be responsible for any failure of the Company to make or calculate
any cash payment or to issue, transfer or deliver any shares of Common Stock or
share certificates or other securities or property or cash upon the surrender of
any Note for the purpose of conversion; and the Trustee and any Conversion Agent
shall not be responsible for any failure of the Company to comply with any of
the covenants of the Company contained in this Article VI.


ARTICLE VII


DEFAULTS AND REMEDIES


SECTION 7.1. Events of Default. Each of the following shall constitute an “Event
of Default”:


(1)   the Company fails to pay the principal of any Note when due;


(2)   the Company fails to pay shares of Common Stock owing upon conversion of
any Note within the time period set forth in Section 6.3 (including any
Additional Shares);


(3)   the Company defaults in any payment of interest amounts, (including
Liquidated Damages or Additional Interest, if any) on any Note when due, if such
failure continues for a period of 30 days past the applicable due date;


(4)   the Company fails to perform any other covenant required of the Company in
this Indenture if such failure continues for 60 days after notice of a default
from the Trustee or after receipt by the Company and the Trustee of a notice of
default from the Holders of at least 25% in principal amount of the outstanding
Notes;


(5)   the Company fails to pay the Purchase Price or Redemption Price of any
Note when the same becomes due and payable pursuant to Article V hereof;


(6)   the Company fails to provide a timely notice of a Fundamental Change as
required by Section 5.8(b);


(7)   the Company defaults in the payment of any Indebtedness of the Company or
one of its Significant Subsidiaries in an outstanding principal amount in excess
of $10,000,000 when the same becomes due and payable at the final maturity of
such Indebtedness as such final maturity of such indebtedness may be extended by
waiver or amendment or is accelerated and such indebtedness is not discharged,
or such default in payment or acceleration is not cured or rescinded within 30
days after receipt by the Company of a notice of default from the Trustee or the
receipt by the Trustee and the Company of a notice of default from the Holders
of at least 25% of the outstanding Notes;

 
50

--------------------------------------------------------------------------------

 

(8)   the Company or any of its Significant Subsidiaries fail to pay one or more
final and non-appealable judgments entered by a court or courts of competent
jurisdiction, the aggregate uninsured or unbonded portion of which is in excess
of $10,000,000 and such judgments are not paid, discharged or stayed within 30
days;


(9)   the Company or any of its Significant Subsidiaries pursuant to or within
the meaning of any Bankruptcy Law:


(i) commences a voluntary case;


(ii) consents to the entry of an order for relief against it in an involuntary
case;


(iii) consents to the appointment of a Custodian of it or for any substantial
part of its property; or


(iv) makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency; and


(10)   a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:


(i) is for relief against the Company or any of its Significant Subsidiaries in
an involuntary case;


(ii) appoints a Custodian of the Company or any of its Subsidiaries or for any
substantial part of its property;


(iii) orders the winding up or liquidation of the Company or any of its
Significant Subsidiaries; or


(iv) grants any similar relief under any applicable foreign or state laws and in
each such case the order or decree remains unstayed and in effect for 60 days.


The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.


The term “Custodian” means any receiver, trustee, assignee, liquidator,
custodian or similar official under any Bankruptcy Law.

 
51

--------------------------------------------------------------------------------

 


The Company shall deliver to the Trustee, as promptly as reasonably practicable
and in any event within 30 days after the occurrence thereof, written notice in
the form of an Officers’ Certificate of any Event of Default and any Default of
which the Company is aware, the status of any such Event of Default or any
Default and what action the Company is taking or proposes to take with respect
thereto.


SECTION 7.2. Acceleration. Except as provided in Section 7.13, if an Event of
Default (other than an Event of Default specified in Section 7.1(9) or Section
7.1(10) with respect to the Company and except as otherwise provided in Section
7.13) occurs and is continuing, the Trustee by notice to the Company, or the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding by notice to the Company and the Trustee, may declare the principal
amount of Notes outstanding plus accrued and unpaid interest, if any (including
Liquidated Damages and Additional Interest, if any), on all the outstanding
Notes to be immediately due and payable. Upon such a declaration, such
accelerated amount shall be due and payable immediately. If an Event of Default
specified in Section 7.1(9) or Section 7.1(10) with respect to the Company
occurs and is continuing, the principal amount of Notes outstanding plus accrued
and unpaid interest, if any (including Liquidated Damages and Additional
Interest, if any), on all the Notes shall, automatically and without any action
by the Trustee or any Holder, become and be immediately due and payable without
any declaration or other act on the part of the Trustee or any Holders. The
Holders of a majority in an aggregate principal amount of the Notes at the time
outstanding by notice to the Trustee and the Company and without notice to any
other Holder may rescind any declaration of acceleration if the rescission would
not conflict with any judgment or decree and if all existing Events of Default
have been cured or waived except nonpayment of the principal amount plus accrued
and unpaid interest, if any (including Liquidated Damages and Additional
Interest, if any), that have become due solely as a result of acceleration. No
such rescission shall affect any subsequent Default or impair any right
consequent thereto.


SECTION 7.3. Other Remedies. If an Event of Default occurs and is continuing,
the Trustee may pursue any available remedy to collect the payment of the
principal amount plus accrued and unpaid interest, if any (including Liquidated
Damages and Additional Interest, if any), on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.


The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of the Notes in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative.


SECTION 7.4. Waiver of Past Defaults. Subject to Section 7.2 and Section 10.2
hereof, the Holders of a majority in aggregate principal amount of the Notes at
the time outstanding by notice to the Trustee and without notice to any other
Holder may waive any past Default and its consequences except (a) an Event of
Default described in Section 7.1(1) and Section 7.1(3), (b) a Default in respect
of a covenant that under Section 10.2 cannot be amended without the consent of
each Holder, or (c) a failure to pay shares of Common Stock upon conversion of
any Note (including any Additional Shares) within the time periods set forth in
Section 6.3. When a Default is waived, it is deemed cured, but no such waiver
shall extend to any subsequent or other Default or impair any consequent right.

 
52

--------------------------------------------------------------------------------

 


SECTION 7.5. Control by Majority. The Holders of a majority in aggregate
principal amount of the Notes at the time outstanding may direct in writing the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or of exercising any trust or power conferred on the Trustee.
However, the Trustee may refuse to follow any direction that conflicts with law
or this Indenture or, subject to Section 8.1, that the Trustee determines is
unduly prejudicial to the rights of other Holders or would potentially involve
the Trustee in personal liability. Prior to taking any action hereunder, the
Trustee shall be entitled to indemnification satisfactory to the Trustee in its
reasonable discretion against all losses and expenses caused by taking or not
taking such action.


SECTION 7.6. Limitation on Suits. A Holder may not pursue any remedy with
respect to this Indenture or the Notes or for the appointment of a receiver or a
Trustee, except in the case of a suit instituted by a Holder for the enforcement
of the payment of principal or interest (including Liquidated Damages and
Additional Interest, if any), and only if:


(a)   such Holder shall have previously given to the Trustee written notice of a
continuing Event of Default;


(b)   the Holders of at least 25% in aggregate principal amount of the Notes at
the time outstanding make a written request, and such Holder or Holders shall
have offered reasonable indemnity to the Trustee to pursue such remedy; and


(c)   the Trustee has failed to institute such proceeding within 60 days after
such written notice, request and offer and has not received from the Holders of
a majority in aggregate principal amount of the Notes then outstanding a
direction inconsistent with such request within 60 days after such written
notice, request and offer.


A Holder may not use this Indenture to prejudice the rights of any other Holder
or to obtain a preference or priority over any other Holder.


SECTION 7.7. Rights of Holders to Receive Payment. Notwithstanding any other
provision of this Indenture, the right of any Holder to receive payment of the
principal amount, Redemption Price, Purchase Price, Fundamental Change Purchase
Price or interest, if any (including Liquidated Damages and Additional Interest,
if any), in respect of the Notes held by such Holder, on or after the respective
due dates expressed in such Holder’s Notes or any Redemption Date, Purchase Date
or Fundamental Change Purchase Date, and to convert the Notes in accordance with
Article VI, or to bring suit for the enforcement of any such payment on or after
such respective dates or the right to convert, shall not be impaired or affected
without the consent of such Holder.


SECTION 7.8. Collection Suit by Trustee. If an Event of Default specified in
Section 7.1(1) or Section 7.1(3) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company for the whole amount then due and owing (together with interest on any
unpaid interest, including Liquidated Damages and Additional Interest, to the
extent lawful) and the amounts provided for in Section 8.7.

 
53

--------------------------------------------------------------------------------

 


SECTION 7.9. Trustee May File Proofs of Claim. The Trustee may file such proofs
of claim and other papers or documents as may be necessary or advisable in order
to have the claims of the Trustee and the Holders allowed in any judicial
proceedings relative to the Company, its creditors or its property and, unless
prohibited by law or applicable regulations, may vote on behalf of the Holders
in any election of a trustee in bankruptcy or other Person performing similar
functions, and any Custodian in any such judicial proceeding is hereby
authorized by each Holder to make payments to the Trustee and, in the event that
the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and its counsel, and any other amounts due the Trustee under Section 8.7.


SECTION 7.10. Priorities. If the Trustee collects any money or property pursuant
to this Article VII, it shall pay out the money or property in the following
order:


FIRST: to the Trustee, Registrar, Conversion Agent and Paying Agent for amounts
due under Section 8.7;


SECOND: to Holders for amounts due and unpaid on the Notes for the principal
amount, Redemption Price, Purchase Price, Fundamental Change Purchase Price or
interest, if any (including Liquidated Damages and Additional Interest, if any),
as the case may be, ratably, without preference or priority of any kind,
according to such amounts due and payable on the Notes; and


THIRD: the balance, if any, to the Company.


The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 7.10. At least 15 days before such record date, the
Company shall mail to each Holder and the Trustee a notice that states the
record date, the payment date and the amount to be paid.


SECTION 7.11. Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant. This Section 7.11 does not apply to a suit
by the Trustee, a suit by a Holder pursuant to Section 7.7 or a suit by Holders
of more than 10% in aggregate principal amount of the Notes at the time
outstanding.


SECTION 7.12. Waiver of Stay or Extension Laws. The Company (to the extent it
may lawfully do so) shall not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Company (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and shall not hinder, delay or impede the execution
of any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law had been enacted.

 
54

--------------------------------------------------------------------------------

 


SECTION 7.13. Additional Interest. Notwithstanding any other provision of this
Indenture, at the election of the Company, for the first 180 days after the
occurrence of an Event of Default specified in Section 7.1(a)(4) relating to any
failure by the Company to comply with the requirements of Section 314(a)(1) of
the TIA, the sole remedy for such an Event of Default shall consist exclusively
of the right to receive additional interest on the Notes at an annual rate equal
to 0.50% of the principal amount (“Additional Interest”) of the Notes. In the
event that the Company does not elect to pay the Additional Interest upon an
Event of Default in accordance with this paragraph, the Notes will be subject to
acceleration as provided herein. The Additional Interest will accrue on all
outstanding Notes from and including the date on which an Event of Default
relating to a failure to comply with the requirements of Section 314(a)(1) of
the TIA first occurs up to but not including the 181st day thereafter (or such
earlier date on which the Event of Default relating to such obligations shall
have been cured or waived pursuant to Section 7.4). On such 181st day (or
earlier, if such Event of Default is cured or waived pursuant to Section 7.4
prior to such 181st day), such Additional Interest will cease to accrue and
shall become due and payable and, if such Event of Default has not been cured or
waived pursuant to Section 7.4 prior to such 181st day, then the Trustee or the
holders of not less than 25% in principal amount of the Notes may declare the
principal of and accrued and unpaid interest (including Liquidated Damages and
Additional Interest, if any) on all such Notes to be due and payable
immediately. This provision shall not affect the rights of Holders in the event
of the occurrence of any other Event of Default. If the Company elects to pay
the Additional Interest in accordance with this paragraph, the Company shall
notify, in the manner provided for in Section 11.2, the Holders and the Trustee
of such election at any time on or before the close of business on the date on
which such Event of Default first occurs. If the Additional Interest is payable
under this Section 7.1, the Company shall deliver to the Trustee an Officers’
Certificate to that effect stating the date on which the Additional Interest is
payable. Unless and until a Responsible Officer receives at the Corporate Trust
Office such a certificate, the Trustee may assume without inquiry that no
Additional Interest is payable. If the Additional Interest has been paid by the
Company directly to the Persons entitled to such fee, the Company shall deliver
to the Trustee an Officers’ Certificate setting forth the particulars of such
payment.


ARTICLE VIII TRUSTEE


SECTION 8.1. Duties of Trustee.


(a)   If an Event of Default has occurred and is continuing, the Trustee shall
exercise the rights and powers vested in it by this Indenture and use the same
degree of care and skill in its exercise as a prudent Person would exercise or
use under the circumstances in the conduct of such Person’s own affairs.


(b)   Except during the continuance of an Event of Default:

 
55

--------------------------------------------------------------------------------

 


(1)   the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and


(2)   in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates, directions, notices or opinions furnished
to the Trustee and conforming to the requirements of the Indenture. However, in
the case of any such certificates, directions, notices or opinions which by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall examine such certificates and opinions to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).


(c)   The Trustee may not be relieved from liability for its own negligent
action, its own


negligent failure to act or its own willful misconduct, except that:


(1)   this paragraph does not limit the effect of paragraph (b) of this Section;


(2)   the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and


(3)   the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 7.5.


(d)   The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company.


(e)   The Trustee shall not be liable for interest on any money received by it,
except as the Trustee may agree in writing with the Company.


(f)   Cash or Common Stock held in trust by the Trustee need not be segregated
from other funds except to the extent required by law.


(g)   No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers,
if it shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.


(h) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 8.1 and to the provisions of the TIA upon
qualification of the Indenture under the TIA.


(i) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders shall have provided to the Trustee security or
indemnity reasonably satisfactory to it against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities that might be incurred
by it in compliance with such request or direction.

 
56

--------------------------------------------------------------------------------

 


SECTION 8.2. Rights of Trustee.


(a)   The Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any paper or document believed by it to be genuine
and to have been signed or presented by the proper Person or Persons. The
Trustee need not investigate any fact or matter stated in the document.


(b)   Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.


(c)   The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any attorney or agent appointed
with due care.


(d)   The Trustee shall not be liable for any action it takes or omits to take
in good faith which it believes to be authorized or within its rights or powers;
provided, however, that the Trustee’s conduct does not constitute bad faith,
willful misconduct or negligence.


(e)   The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel appointed with due care with respect to legal matters
relating to this Indenture and the Notes shall be full and complete
authorization and protection from liability in respect to any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.


(f)   The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
notice, request, direction, consent, order, bond or other paper or document; but
the Trustee, in its discretion, may make such further inquiry or investigation
into such facts or matters as it may see fit and, if the Trustee shall determine
to make such further inquiry or investigation, it shall be entitled to examine
the books, records and premises of the Company at reasonable times, in a
reasonable manner and upon reasonable advance notice, personally or by agent or
attorney at the sole cost of the Company and shall incur no liability or
additional liability of any kind by reason of such inquiry or investigation.


(g)   The Trustee shall not be deemed to have knowledge of any Default or Event
of Default except, (i) during any period it is serving as Registrar and Paying
Agent for the Notes, any Event of Default occurring pursuant to Sections 7.1(1),
7.1(2), 7.1(4) or 7.1(5) or (ii) any Default or Event of Default of which a
Responsible Officer shall have received written notification or obtained actual
knowledge. The term “actual knowledge” shall mean the actual fact or statement
of knowing by a Responsible Officer without independent investigation with
respect thereto.


(h)    Delivery of the reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 
57

--------------------------------------------------------------------------------

 


(i)   In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.


(j)   The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder.


(k)   The Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any Person authorized to sign an Officers’
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.


SECTION 8.3. Individual Rights of Trustee. The Trustee in its individual or any
other capacity may become the owner or pledgee of Notes and may otherwise deal
with the Company or its Affiliates with the same rights it would have if it were
not Trustee. Any Paying Agent, Conversion Agent, Registrar, co-registrar or
co-paying agent may do the same with like rights. However, the Trustee must
comply with Sections 8.10 and 8.11. In addition, the Trustee shall be permitted
to engage in transactions with the Company; provided, however, that if the
Trustee acquires any conflicting interest (as such term is defined in Section
310(b) of the TIA) the Trustee must (i) eliminate such conflict within 90 days
of acquiring such conflicting interest, (ii) apply to the SEC for permission to
continue acting as Trustee or (iii) resign as Trustee hereunder.


SECTION 8.4. Trustee’s Disclaimer. The Trustee shall not be responsible for and
makes no representation as to the validity or adequacy of this Indenture or the
Notes, it shall not be accountable for the Company’s use of the Notes or the
proceeds from the Notes, and it shall not be responsible for any statement of
the Company in this Indenture or in any document issued or offering circular (or
similar document) used in connection with the sale of the Notes or in the Notes
other than the Trustee’s certificate of authentication or for the use or
application of any funds received by any Paying Agent other than the Trustee.


SECTION 8.5. Notice of Defaults. If a Default or Event of Default occurs and is
continuing and if a Responsible Officer has actual knowledge thereof, the
Trustee shall mail to each Holder notice of the Default or Event of Default
within 90 days after it occurs unless such Default or Event of Default has been
cured or waived. Except in the case of a Default or Event of Default in payment
of principal of, or interest on any Note (including payments pursuant to the
required repurchase provisions of such Note, if any), the Trustee may withhold
the notice if and so long as its board of directors, a committee of its board of
directors or a committee of its Responsible Officers and/or a Responsible
Officer in good faith determines that withholding the notice is in the interests
of registered Holders.

 
58

--------------------------------------------------------------------------------

 


SECTION 8.6. Reports by Trustee to Holders. As promptly as practicable after
each December 31 beginning with the December 31 following the date of this
Indenture, and in any event prior to March 31 in each year thereafter, the
Trustee shall mail to each Holder a brief report dated as of such December 31
that complies with TIA Sec. 313(a) upon qualification of the Indenture under the
TIA, if and to the extent such report may be required by the TIA. The Trustee
also shall comply with TIA Sec. 313(b) upon qualification of the Indenture under
the TIA. The Trustee shall also transmit by mail all reports required by TIA
Sec. 313(c) upon qualification of the Indenture under the TIA.


A copy of each report at the time of its mailing to Holders shall be filed with
the SEC and each stock exchange (if any) on which the Notes are listed. The
Company agrees to notify promptly the Trustee in writing whenever the Notes
become listed on any stock exchange and of any delisting thereof.


SECTION 8.7. Compensation and Indemnity The Company covenants and agrees: (a) to
pay to the Trustee, the Registrar, the Conversion Agent and the Paying Agent
from time to time, and the Trustee, the Registrar, the Conversion Agent or the
Paying Agent shall be entitled to such compensation for all services rendered by
it hereunder as shall be agreed by the Company and the Trustee, the Registrar,
the Conversion Agent or the Paying Agent in writing (which shall not be limited
by any provision of law in regard to the compensation of a trustee of an express
trust); (b) to reimburse the Trustee, the Registrar, the Conversion Agent and
the Paying Agent and each predecessor Trustee upon its request for all
reasonable expenses, fees, disbursements and advances incurred or made by or on
behalf of it in accordance with any of the provisions of this Indenture
(including the reasonable compensation, fees, and the expenses and disbursements
of its counsel and of all agents and other Persons not regularly in its employ),
except any such expense, disbursement or advance as may arise from its
negligence or bad faith; and (c) to indemnify the Trustee, the Registrar, the
Conversion Agent and the Paying Agent and each predecessor Trustee for, and to
hold it harmless against, any loss, liability, damage, claim or expense,
including taxes, if any (other than taxes based upon, determined by or measured
by the income of the Trustee, the Registrar, the Conversion Agent or the Paying
Agent), incurred without negligence or bad faith on its part, arising out of or
in connection with the acceptance or administration of this Indenture or the
trusts hereunder and its duties hereunder, including enforcement of this Section
8.7. The obligations of the Company under this Section 8.7 to compensate and
indemnify the Trustee, the Registrar, the Conversion Agent and the Paying Agent
and each predecessor Trustee and to pay or reimburse the Trustee, the Registrar,
the Conversion Agent and the Paying Agent and each predecessor Trustee for
expenses, fees, disbursements and advances shall constitute an additional
obligation hereunder and shall survive the satisfaction and discharge of this
Indenture, the resignation or removal of the Trustee, the Registrar, the
Conversion Agent or the Paying Agent or the termination of this Indenture. To
secure the obligations of the Company to the Trustee, the Registrar, the
Conversion Agent and the Paying Agent under this Section 8.7, the Trustee, the
Registrar, the Conversion Agent and the Paying Agent shall have a prior Lien
upon all property and funds held or collected by the Trustee or the Paying Agent
as such, except funds and property paid by the Company and held in trust for the
benefit of the Holders of particular Notes. When the Trustee, the Registrar, the
Conversion Agent or the Paying Agent incurs expenses or renders services after
an Event of Default specified in Section 7.1(9) or (10) occurs, such expenses
and compensation for services are intended to constitute expenses of
administration under the Bankruptcy Reform Act of 1978 or any successor statute.

 
59

--------------------------------------------------------------------------------

 


SECTION 8.8. Replacement of Trustee. The Trustee may resign at any time by so
notifying the Company. The Holders of a majority in principal amount of the
Notes may remove the Trustee by so notifying the Company and the Trustee in
writing and the Company may appoint a successor Trustee. The Company shall
remove the Trustee if:


(1)   the Trustee fails to comply with Section 8.10;


(2)   the Trustee is adjudged bankrupt or insolvent;


(3)   a receiver or other public officer takes charge of the Trustee or its
property; or


(4)   the Trustee otherwise becomes incapable of acting.


If the Trustee resigns or is removed by the Company or by the Holders of a
majority in principal amount of the Notes and the Company does not reasonably
promptly appoint a successor Trustee, or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Holders of a majority in aggregate principal amount
of the Notes may appoint a successor Trustee.


A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee upon payment of any fees and expenses due and owing to it.


If the Company has not appointed a successor Trustee within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee or the Holders of
10% in principal amount of the Notes may petition, at the expense of the
Company, any court of competent jurisdiction for the appointment of a successor
Trustee.


If the Trustee fails to comply with Section 8.10, unless the Trustee’s duty to
resign is stayed as provided in TIA Sec. 310(b), any Holder who has been a bona
fide holder of the Notes for six months may petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.


Notwithstanding the replacement of the Trustee pursuant to this Section 8.8, the
Company’s obligations under Section 8.7 shall continue for the benefit of the
retiring Trustee.


SECTION 8.9. Successor Trustee by Merger. If the Trustee consolidates with,
merges or converts into, or transfers all or substantially all its corporate
trust business or assets to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall be
the successor Trustee.

 
60

--------------------------------------------------------------------------------

 


In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; and in all such cases
such certificates shall have the full force which it is anywhere in the Notes or
in this Indenture provided that the certificate of the Trustee shall have.


SECTION 8.10. Eligibility; Disqualification. There shall at all times be a
Trustee hereunder which shall be eligible to act as Trustee under Trust
Indenture Act Sections 310(a)(1) and (2) and which shall have a combined capital
and surplus of at least $50,000,000, and have a Corporate Trust Office in the
Borough of Manhattan in The City of New York, State of New York. If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of any federal, state, territorial or District of Columbia
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Trustee shall resign
immediately in the manner and with the effect hereinafter specified in this
Article.


SECTION 8.11. Preferential Collection of Claims Against Company. If and when the
Trustee shall be or become a creditor of the Company, the Trustee shall comply
with TIA Sec. 311(a), excluding any creditor relationship listed in TIA Sec.
311(b). A Trustee who has resigned or been removed shall be subject to TIA Sec.
311(a) to the extent indicated.


ARTICLE IX


SATISFACTION AND DISCHARGE OF INDENTURE; UNCLAIMED MONEYS


SECTION 9.1. Discharge of Liability on Notes. When (a) the Company delivers to
the Registrar for cancellation all outstanding Notes (other than Notes replaced
pursuant to Section 2.7) for cancellation or (b) after all outstanding Notes
have become due and payable and the Company irrevocably deposits with the
Trustee cash sufficient to pay and discharge all amounts due and owing on all
outstanding Notes (other than Notes replaced pursuant to Section 2.7) and if in
either case the Company pays all other sums payable hereunder by the Company,
then this Indenture shall, subject to Section 2.7, cease to be of further
effect; provided, however, notwithstanding the foregoing, the Company shall not
discharge its obligations with respect to the conversion and delivery of shares
of the Company’s Common Stock, if any, in connection therewith until such time
as all payment and delivery of shares of the Company’s Common Stock has been
made. The Trustee shall acknowledge satisfaction and discharge of this Indenture
with respect to the Notes on demand of the Company accompanied by an Officers’
Certificate and an Opinion of Counsel and at the cost and expense of the
Company.

 
61

--------------------------------------------------------------------------------

 


SECTION 9.2. Repayment to the Company. The Trustee and the Paying Agent shall
promptly turn over to the Company upon written request any excess money or
securities held by them at any time.


Subject to any applicable abandoned property law, the Trustee and the Paying
Agent shall pay to the Company upon request any money held by them for the
payment of principal or interest that remains unclaimed for two years, and,
thereafter, Holders entitled to the money must look to the Company for payment
as general creditors.


ARTICLE X


SUPPLEMENTAL INDENTURES AND AMENDMENTS


SECTION 10.1. Without Consent of Holders. Without the consent of any Holders,
the Company, when authorized by a Board Resolution of the Company, and the
Trustee, at any time and from time to time, may amend, waive, modify or
supplement this Indenture or the Notes for any of the following purposes:


(a)   evidence to the assumption of the Company’s obligations by a successor
person under Article IV;


(b)   to surrender any of the Company’s rights or powers under this Indenture;


(c)   to add covenants or Events of Default for the benefit of Holders of Notes;


(d)   to add guarantees with respect to the Notes, including to add guarantors,
or to secure the Securities;


(e)   to conform the terms of the Notes and the Indenture to the description
thereof contained in the offering memorandum related to the Notes;


(f)    to modify or amend this Indenture to permit the qualification of this
Indenture or any supplemental indenture under the TIA;


(g)   to add covenants that would benefit the Holders of the Notes or to
surrender any rights of the Company under this Indenture;


(h)   to add Events of Default with respect to the Notes;


(i)    to make any change that does not adversely affect any outstanding Notes
in any material respect;


(j)    to evidence and provide for the acceptance of the appointment of a
successor Trustee hereunder;


(k)   to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the date of this Indenture;

 
62

--------------------------------------------------------------------------------

 


(l)    to establish the forms or terms of the Securities pursuant to Article II
and to change the procedures for transferring and exchanging Notes so long as
such change does not adversely affect the Holders of any Outstanding Notes; and


(m)  to make any other change to this Indenture or forms or terms of the
Securities so long as such change will not adversely affect the interests of the
Holders of the Notes.


SECTION 10.2. With Consent of Holders. With the consent of the Holders of a
majority in aggregate principal amount of the Notes at the time outstanding, the
Company and the Trustee may amend or supplement this Indenture or the Notes.
However, no amendment, supplement or waiver may be made without the consent of
each Holder of outstanding Notes affected thereby if such amendment, supplement
or waiver would:


(a)   change the stated maturity of the principal of, or the date any
installment of interest (including Liquidated Damages and Additional Interest,
if any) is due on the Notes;


(b)   reduce the principal amount of or interest amounts (including Liquidated
Damages and Additional Interest, if any) on the Notes;


(c)   reduce the amount of principal payable upon acceleration of the maturity
of the Notes;


(d)   change the currency of payment of principal, or interest amounts
(including Liquidated Damages and Additional Interest, if any) on the Notes;


(e)   impair the right to institute suit for the enforcement of any payment on,
or with respect to the Notes;


(f)    modify provisions with respect to the purchase rights of Holders pursuant
to Section 5.7 or Section 5.8 in a manner adverse to the Holders of the Notes;


(g)   adversely affect the right of Holders to convert the Notes;


(h)   reduce the percentage of the aggregate principal amount of outstanding
Notes where Holders must consent to a modification or amendment; and


(i)    modify any provision with respect to modification and waiver, except to
increase any such percentage required for modification or waiver or to provide
for consent of each affected Holder of Notes.


It shall not be necessary for the consent of the Holders of the Notes affected
thereby under this Section 10.2 to approve the particular form of any proposed
supplemental indenture, but it shall be sufficient if such consent shall approve
the substance thereof.


It shall not be necessary for the consent of the Holders under this Section 10.2
to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent approves the substance thereof.

 
63

--------------------------------------------------------------------------------

 


After an amendment under this Section 10.2 becomes effective, the Company shall
mail to each Holder a notice briefly describing the amendment.


SECTION 10.3. Execution of Supplemental Indentures, Agreements and Waivers. In
executing any supplemental indenture, agreement, instrument or waiver permitted
by this Article X or the modifications thereby of the Indenture, the Trustee
shall be entitled to receive, and (subject to Section 8.1 hereof) shall be fully
protected in relying upon, an Opinion of Counsel and an Officers’ Certificate
from each obligor under the Notes entering into such supplemental indenture,
agreement, instrument or waiver, each stating that the execution of such
supplemental indenture, agreement, instrument or waiver (a) is authorized or
permitted by this Indenture; (b) does not violate the provisions of any
agreement or instrument evidencing any other Indebtedness of the Company, or any
Subsidiary of the Company and (c) that all conditions precedent in the Indenture
relating to such supplemental indenture shall have been complied with. The
Trustee may, but shall not be obligated to, enter into any such supplemental
indenture, agreement, instrument or waiver which affects the Trustee’s own
rights, duties or immunities under this Indenture, the Notes or otherwise.


SECTION 10.4. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article X, this Indenture and the Notes, if
applicable, shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture and the Notes, if applicable, as
the case may be, for all purposes, and every Holder of Notes theretofore or
thereafter authenticated and delivered hereunder shall be bound thereby.


SECTION 10.5. Compliance with Trust Indenture Act. Every supplemental indenture
or amendment to this Indenture or the Notes shall comply with the TIA as then in
effect upon qualification of the Indenture under the TIA.


SECTION 10.6. Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered after the execution of any supplemental indenture pursuant to this
Article may, and shall if required by the Trustee, bear a notation in a form
approved by the Trustee as to any matter provided for in such supplemental
indenture. If the Company shall so determine, new Notes so modified as to
conform, in the opinion of the Trustee and the Board of Directors of the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee, at the expense of the
Company, upon a Company Order in exchange for Outstanding Notes.


SECTION 10.7. Revocation and Effect of Consents and Waivers. A consent to an
amendment or a waiver by a Holder of a Note shall bind the Holder and every
subsequent Holder of that Note or portion of the Note that evidences the same
debt as the consenting Holder’s Note, even if notation of the consent or waiver
is not made on the Note. However, any such Holder or subsequent Holder may
revoke the consent or waiver as to such Holder’s Note or portion of the Note if
the Trustee receives the notice of revocation before the date the amendment or
waiver becomes effective. After an amendment or waiver becomes effective, it
shall bind every Holder. An amendment or waiver made pursuant to Section 10.2
shall become effective upon receipt by the Trustee of the requisite number of
written consents.

 
64

--------------------------------------------------------------------------------

 


The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described above or required or permitted to be taken pursuant to
this Indenture. If a record date is fixed, then notwithstanding the immediately
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only those Persons, shall be entitled to
give such consent or to revoke any consent previously given or to take any such
action, whether or not such Persons continue to be Holders after such record
date. No such consent shall become valid or effective more than 120 days after
such record date.


SECTION 10.8. Notation on or Exchange of Notes. If an amendment changes the
terms of a Note, the Trustee may require the Holder of the Note to deliver it to
the Trustee. The Trustee may place an appropriate notation on the Note regarding
the changed terms and return it to the Holder. Alternatively, if the Company or
the Trustee so determines, the Company, in exchange for the Note, shall issue
and the Trustee, at the expense of the Company, shall authenticate a new Note
that reflects the changed terms. Failure to make the appropriate notation or to
issue a new Note shall not affect the validity of such amendment.


ARTICLE XI


MISCELLANEOUS


SECTION 11.1. Trust Indenture Act Controls. Upon qualification of the Indenture
under the TIA, if any provision of this Indenture limits, qualifies or conflicts
with another provision which is required to be included in this Indenture by the
TIA, the provision required by the TIA shall control.


SECTION 11.2. Notices. Any notice or communication shall be in writing and
delivered in person or mailed by first-class mail addressed as follows:


If to the Company:


Stillwater Mining Company
1321 Discovery Drive
Billings, MT 59102
Attn: John R. Stark


If to the Trustee:


Law Debenture Trust Company of New York
400 Madison Avenue, 4th Floor
New York, NY 10017
Attn: Vice President


If to the Registrar, Conversion Agent and Paying Agent:


Deutsche Bank Trust Company Americas
60 Wall Street, 27th Floor
New York, NY 10005
Attn: Trust and Securities Services

 
65

--------------------------------------------------------------------------------

 


The Company on one hand or the Trustee on the other hand by notice to the other
may designate additional or different addresses for subsequent notices or
communications.


Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the Note Register and shall be
sufficiently given if so mailed within the time prescribed. Notices shall be
deemed to have been given as of the date of mailing.


Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.


SECTION 11.3. Communication by Holders with Other Holders. Upon qualification of
the Indenture under the TIA, Holders may communicate pursuant to TIA Sec. 312(b)
with other Holders with respect to their rights under this Indenture or the
Notes; the Trustee shall comply with TIA Sec. 312(b) and the Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA Sec.
312(c).


SECTION 11.4. Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall deliver to the Trustee
an Officers’ Certificate stating that all conditions precedent (including
covenants compliance with which constitutes a condition precedent), if any,
provided for in this Indenture relating to the proposed action, have been
complied with and, if required by the Trustee, an Opinion of Counsel stating
that in the opinion of such counsel, all such conditions precedent (to the
extent of legal conclusions), if any, have been complied with. Notwithstanding
the foregoing, in the case of any such request or application as to which the
furnishing of any Officers’ Certificate or Opinion of Counsel is specifically
required by any provision of this Indenture relating to such particular request
or application, no additional certificate or opinion need be furnished.


SECTION 11.5. Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture shall include:


(1)   a statement that the individual making such certificate or opinion has
read such covenant or condition;


(2)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;


(3)   a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and


(4)   a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with.



 
66

--------------------------------------------------------------------------------

 


In giving an Opinion of Counsel, counsel may rely as to factual matters on an
Officers’ Certificate or such other certificates of Officer(s) as it may deem
appropriate and on certificates of public officials.


SECTION 11.6. When Notes Disregarded. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the Company or by any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with the
Company shall be disregarded and deemed not to be outstanding, except that, for
the purpose of determining whether the Trustee shall be protected in relying on
any such direction, waiver or consent, only Notes which a Responsible Officer of
the Trustee actually knows are so owned shall be so disregarded. Also, subject
to the foregoing, only Notes outstanding at the time shall be considered in any
such determination.


SECTION 11.7. Rules by Trustee, Paying Agent and Registrar. The Trustee may make
reasonable rules for action by or through a meeting of Holders. The Registrar
and the Paying Agent may make reasonable rules for their functions.


SECTION 11.8. Governing Law. This Indenture and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.


SECTION 11.9. No Recourse Against Others. No recourse for the payment of the
principal of, or interest on any Note and no recourse under or upon any
obligation, covenant, agreement of the Company or of a guarantor in this
Indenture, the Notes, or in any supplemental indenture, or because of the
creation of any Indebtedness represented thereby, shall be had against any
stockholder, employee, officer or director of the Company or of any successor
corporation or entity, whether by virtue of any constitution, statute or rule of
law, or by the enforcement of any assessment or penalty or otherwise, it being
understood that, to the extent permitted by law, all such liability is hereby
waived and released as a condition to, and as a consideration for, the execution
and delivery of this Indenture and the issue of the Notes.


SECTION 11.10. Successors. All agreements of the Company in this Indenture and
the Notes shall bind its successors. All agreements of the Trustee in this
Indenture shall bind its successors.


SECTION 11.11. Multiple Originals. The parties may sign any number of copies of
this Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Indenture.


SECTION 11.12. Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, except the Trustee’s certificates of
authentication, shall be taken as the statements of the Company, and the Trustee
or any Authenticating Agent assumes no responsibility for their correctness. The
Trustee makes no representations as to the validity or sufficiency of this
Indenture or of the Notes. The Trustee or any Authenticating Agent shall not be
accountable for the use or application by the Company of Notes or the proceeds
thereof.



 
67

--------------------------------------------------------------------------------

 


SECTION 11.13. Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.


SECTION 11.14. USA Patriot Act. The parties hereto acknowledge that, in
accordance with Section 326 of the USA Patriot Act, the Trustee and the Paying
Agent, like all financial institutions, are required to obtain, verify and
record information that identifies each person or legal entity that opens an
account, or otherwise establishes a relationship, with Law Debenture Trust
Company of New York or Deutsche Bank Trust Company Americas, respectively. The
Company agrees that they will provide to the Trustee and the Paying with such
information as either may request in order for the Trustee and the Paying Agent
to satisfy the requirements of the USA Patriot Act.


[Remainder of Page Intentionally Left Blank]

 
68

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused mis Indenture to be duly
executed, all as of the date first written above.



 
STILLWATER MINING COMPANY
       
By:
/s/ John R Stark
 
Name:
John R Stark
 
Tile:
Vice President





Indenture Signature Page

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.



 
LAW DEBENTURE TRUST COMPANY OF NEW YORK, as Trustee
       
By:
/s/ James D. Heaney
 
Name :
James D. Heaney
 
Title:
Vice President



Indenture Signature Page

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.



 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Registrar, Conversion Agent and Paying
Agent
       
By:
/s/ Wanda Camacho
 
Name:
Wanda Camacho
 
Title:
Vice President
       
By:
/s/ Annie Jaghatspanyan
 
Name:
Annie Jaghatspanyan
 
Title:
Vice President



Indenture Signature Page

 

--------------------------------------------------------------------------------

 


Exhibit A


FORM OF THE NOTE


[Face of the Note]


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITARY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE TO DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.


THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:


1.  REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND


2.  AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO
THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE
HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER, AND (Y) SUCH LATER DATE,
IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:
 
(A)  TO US OR ANY OF OUR SUBSIDIARIES, OR


(B)  PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR


(C)  TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

--------------------------------------------------------------------------------

 



(D)  PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY, THE TRUSTEE AND THE REGISTRAR RESERVE THE RIGHT TO REQUIRE THE DELIVERY
OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 
A-2

--------------------------------------------------------------------------------

 


CUSIP: 86074Q AD4
ISIN: US86074QAD43


1.875% Convertible Senior Notes due 2017


No.
$



Stillwater Mining Company
 
promises to pay to


or registered assigns,


the principal sum of


Dollars on March 15, 2028.


Interest Payment Dates: March 15 and September 15


Record Dates: March 1 and September 1


Dated: ___, 2008



 
Stillwater Mining Company
         
By:
       
Name:
     
Title:
 

This is one of the Notes referred to in the within-mentioned Indenture:


Law Debenture Trust Company of New York, as Trustee


By:
     
Authorized Signatory
 


 
A-3

--------------------------------------------------------------------------------

 


[Back of Note]
1.875% Convertible Senior Notes due 2028


Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.


(1)  Interest. Stillwater Mining Company, a Delaware corporation (the
“Company”), promises to pay interest on the principal amount of this Note at
1.875% per annum from March 12, 2008 until Maturity. The Company will pay
interest, if any, semi-annually in arrears on March 15 and September 15 of each
year (subject to limited exceptions if the Note is converted or purchased prior
to such date), or if any such day is not a Business Day, on the immediately
following Business Day (each, an “Interest Payment Date”). Interest on the Notes
will accrue from the most recent date on which interest has been paid or, if no
interest has been paid, from March 12, 2008; provided that if there is no
existing Default in the payment of interest, and if this Note is authenticated
between a Record Date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided, further, that the first Interest Payment Date shall be
September 15, 2008. The Company will pay interest on overdue principal from time
to time on demand at the rate then in effect to the extent lawful; it will pay
interest on overdue installments of interest, if any (without regard to any
applicable grace periods), from time to time on demand at the same rate to the
extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.


(2)  Method of payment. The Company will pay interest on the Notes, if any, to
the Persons who are registered Holders of Notes at the close of business on the
March 1 or September 1 next preceding the Interest Payment Date (each a “Regular
Record Date”), even if such Notes are canceled after such record date and on or
before such Interest Payment Date. The Notes will be payable as to principal, if
any, and interest at the office or agency of the Company maintained for such
purpose within or without the City and State of New York, or, at the option of
the Company, payment of interest, if any, may be made by check mailed to the
Holders at their addresses set forth in the register of Holders; provided that
payment by wire transfer of immediately available funds will be required with
respect to principal of and interest, if any, on, all Global Notes and all other
Notes with an aggregate principal amount in excess of $2 million for which the
Holders have provided wire transfer instructions at least 10 Business Days prior
to the Interest Payment Date to the Company or the Paying Agent. Such payment
will be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.


(3)  Trustee, Paying Agent, Registrar and Conversion Agent. Initially, Law
Debenture Trustee Company of New York will act as Trustee under the Indenture
and Deutsche Bank Trust Company Americas will act as Paying Agent, Registrar and
Conversion Agent. The Company may change any Paying Agent, Registrar or
Conversion Agent without notice to any Holder. The Company or any of its
Subsidiaries may act in any such capacity.


(4)  Indenture. The Company issued the Notes under the Indenture dated as of
March 12, 2008 (the “Indenture”) between the Company, the Trustee and Deutsche
Bank Trust Company Americas. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the TIA upon
qualification of the Indenture under the TIA. The Notes are subject to all such
terms, and Holders are referred to the Indenture and the TIA for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling. The Notes are senior, unsecured obligations of the Company.

 
A-4

--------------------------------------------------------------------------------

 


(5)  Denominations, transfer, exchange. The Notes are in registered form without
coupons in denominations of $1,000 and integral multiples of $1,000. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for conversion or repurchase,
except for the unconverted or unrepurchased portion of any Note being converted
or repurchased in part. Also, the Company need not exchange or register the
transfer of any Notes during the period between a Regular Record Date and the
corresponding Interest Payment Date.


(6)  Persons deemed owners. The registered Holder of a Note may be treated as
its owner for all purposes.


(7)  Amendment, supplement and waiver. The Indenture contains provisions
permitting the Company and the Trustee in certain circumstances, without the
consent of the Holders of the Notes, and in other circumstances, with the
consent of the Holders of not less than a majority in aggregate principal amount
of the Notes at the time outstanding, evidenced as in the Indenture provided, to
execute supplemental indentures modifying the terms of the Indenture and the
Notes as described therein. It is also provided in the Indenture that, subject
to certain exceptions, the holders of a majority in aggregate principal amount
of the Notes at the time outstanding may on behalf of the holders of all of the
Notes waive any past Default or Event of Default under the Indenture and its
consequences.


(8)  Events of default. In case an Event of Default, as defined in the
Indenture, shall have occurred and be continuing, the principal and interest
(including Liquidated Damages and Additional Interest, if any) on all Notes may
be declared, by either the Trustee or Noteholders of not less than 25% in
aggregate principal amount of Notes then outstanding, and upon said declaration
shall become, due and payable, in the manner, with the effect and subject to the
conditions and certain exceptions set forth in the Indenture.


(9)  Trustee dealings with Company. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Company or its Affiliates, and may otherwise deal with the Company or its
Affiliates, as if it were not the Trustee.


(10)  No recourse against others. A director, officer, employee, incorporator or
stockholder of the Company, as such, will not have any liability for any
obligations of the Company under the Notes or the Indenture or for any claim
based on, in respect of, or by reason of such obligations or their creation.
Each Holder, by accepting a Note, waives and releases all such liability to the
extent permitted by law. The waiver and release are part of the consideration
for the issuance of the Notes.

 
A-5

--------------------------------------------------------------------------------

 


(11)  Open market purchases. The Company may, to the extent permitted by
applicable law, at any time, and from time to time, purchase Notes at any price
in the open market or otherwise.


(12)  Authentication. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.


(13)  Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).


(14)  CUSIP numbers. Pursuant to a recommendation promulgated by the Committee
on Uniform Security Identification Procedures, the Company has caused CUSIP
numbers to be printed on the Notes, and the Trustee may use CUSIP numbers in
notices of repurchase or conversion as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of repurchase or conversion, and
reliance may be placed only on the other identification numbers placed thereon.


(15)  Governing law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND
BE USED TO CONSTRUE THE INDENTURE AND THIS NOTE.

 
A-6

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM


To assign this Note, fill in the form below:


(I) or (we) assign and transfer this Note to
       
(Insert assignee’s legal name)




 
(Insert assignee’s Soc. Sec. or tax I.D. No.)
       
(Print or type assignee’s name, address and zip code)



and irrevocably
appoint                                                                            to
transfer this Note on the books of the Company. The agent may substitute another
to act for him.


Date:
                 
Your Signature:
           
(Sign exactly as your name appears on the face of this Note)
           
Signature Guarantee*:
       



*
Participant in a recognized Signature Guarantee Medallion Program (or other signature guarantor
acceptable to the Trustee).


 
A-7

--------------------------------------------------------------------------------

 


SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE


The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:


Date of Exchange
 
Amount of decrease in Principal Amount of this Global Note
 
Amount of increase in Principal Amount of this Global Note
 
Principal Amount of this Global Note following such decrease (or increase)
 
Signature of authorized officer of Trustee or Custodian



 

 

 
A-8

--------------------------------------------------------------------------------

 


Exhibit B


FORM OF CONVERSION NOTICE


Stillwater Mining Company
1321 Discovery Drive
Billings, MT 59102
Attn: John R. Stark


Re: 1.875% Convertible Senior Notes due 2028

— CONVERSION NOTICE (CUSIP 86074Q AD4)


Reference is hereby made to the Indenture, dated as of March 12, 2008 (the
“Indenture”), between Stillwater Mining Company, as issuer (the “Company”), Law
Debenture Trust Company of New York, as trustee (the “Trustee”), and Deutsche
Bank Trust Company Americas, as registrar (the “Registrar”), conversion agent
(the “Conversion Agent”) and paying agent (the “Paying Agent”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.


_____________ (the “Owner”) owns and proposes to convert the Note[s] or interest
in such Note[s] specified herein, in the principal amount of $ in such Note[s]
or interests (the “Conversion”) pursuant to Article VI of the Indenture. In
connection with the Conversion, the Owner hereby certifies that, as Owner of
this Note, he/she hereby irrevocably exercises the option to convert this Note,
or such portion of this Note in the principal amount designated above into the
number of shares of Common Stock of the Company equal to the aggregate principal
amount of Notes to be converted divided by the Applicable Conversion Price. The
Owner directs that such shares, together with a check in payment for any
fractional share and any Notes representing any unconverted principal amount
hereof, be delivered to and be registered in the name of the undersigned unless
a different name has been indicated below. If shares of Common Stock or Notes
are to be registered in the name of a Person other than the undersigned, (a) the
undersigned will pay all transfer taxes payable with respect thereto and (b)
signature(s) must be guaranteed by an Eligible Guarantor Institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934. Any amount required to be paid by the
undersigned on account of interest accompanies this Note.


Dated:
             
Signature(s)
 



If shares of Common Stock or Notes are to be registered in the name of a Person
other than the Holder, please print such Person’s name and address:
         
(Name)
     
(Address)
     
Social Security or other Identification
     
Number, if any.
     
[Signature Guaranteed]
 



 
B-1

--------------------------------------------------------------------------------

 


If only a portion of a Definitive Note is to be converted, please indicate:


1.  Principal amount to be converted: $


2.  Principal amount and denomination of Notes representing unconverted
principal amount to be issued:


Amount: $
   
Denominations: $
 



($1,000 or any integral multiple of $1,000 in excess thereof, provided that the
unconverted portion of such principal amount is $1,000 or any integral multiple
of $1,000 in excess thereof.)

 
B-2

--------------------------------------------------------------------------------

 


Exhibit C


PURCHASE NOTICE


 
TO:
STILLWATER MINING COMPANY and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Conversion Agent





The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from Stillwater Mining Company (the “Company”) regarding the
right of Holders to elect to require the Company to purchase the Notes and
requests and instructs the Company to repay the entire principal amount of this
Note, or the portion thereof (which is $1,000 or an integral multiple thereof)
below designated, in accordance with the terms of the Indenture at the price of
100% of such entire principal amount or portion thereof, together with accrued
and unpaid interest, if any, (including Liquidated Damages and Additional
Interest, if any) to, but excluding, the Purchase Date to the registered Holder
hereof. Capitalized terms used herein but not defined shall have the meanings
ascribed to such terms in the Indenture. The Notes shall be purchased by the
Company as of the Purchase Date pursuant to the terms and conditions specified
in the Indenture.


Dated:
                                 
Signature(s)
 





NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Notes in every particular without
alteration or enlargement or any change whatever.


Notes Certificate Number (if applicable):_______


Principal amount to be purchased
(if less than all, must be $1,000 or whole multiples thereof):_______


Social Security or Other Taxpayer Identification Number:_______
 
 
C-1

--------------------------------------------------------------------------------

 

Exhibit D


FUNDAMENTAL CHANGE PURCHASE NOTICE


 
TO:
STILLWATER MINING COMPANY and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Conversion Agent





The undersigned registered owner of this Note hereby irrevocably acknowledges
receipt of a notice from Stillwater Mining Company (the “Company”) regarding the
right of Holders to elect to require the Company to purchase the Notes and
requests and instructs the Company to repay the entire principal amount of this
Note, or the portion thereof (which is $1,000 or an integral multiple thereof)
below designated, in accordance with the terms of the Indenture at the price of
100% of such entire principal amount or portion thereof, together with accrued
and unpaid interest, if any, (including Liquidated Damages and Additional
Interest, if any) to, but excluding, the Fundamental Change Purchase Date to the
registered Holder hereof. Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Indenture. The Notes shall be
purchased by the Company as of the Fundamental Change Purchase Date pursuant to
the terms and conditions specified in the Indenture.


Dated:
                                 
Signature(s)
 



NOTICE: The above signatures of the Holder(s) hereof must correspond with the
name as written upon the face of the Notes in every particular without
alteration or enlargement or any change whatever.


Notes Certificate Number (if applicable):_______


Principal amount to be purchased
(if less than all, must be $1,000 or whole multiples thereof):_______


Social Security or Other Taxpayer Identification Number:_______

 
D-1

--------------------------------------------------------------------------------

 

Exhibit E


FORM OF CERTIFICATE OF EXCHANGE


Stillwater Mining Company
1321 Discovery Drive
Billings, MT 59102
Attn: John R. Stark


Law Debenture Trust Company of New York
400 Madison Avenue, 4th Floor
New York, NY 10017
Attn: Vice President


Re: 1.875% Convertible Senior Notes due 2028 — Certificate of Exchange (CUSIP
86074Q AD4)

 
Reference is hereby made to the Indenture, dated as of March 12, 2008 (the
“Indenture”), among Stillwater Mining Company., a Delaware corporation (the
“Company”), Law Debenture Trust Company of New York, as trustee (the “Trustee”)
and Deutsche Bank Trust Company Americas as Registrar, Conversion Agent and
Paying Agent. Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.


                                            (the “Owner”) owns and proposes to
exchange the Note[s] or interest in such Note[s] specified herein, in the
principal amount at maturity of$   in such Note[s] or interests (the
“Exchange”). In connection with the Exchange, the Owner hereby certifies that in
connection with the Exchange of the Owner’s beneficial interest in a Global Note
for a Definitive Note with an equal principal amount at maturity, the Owner
hereby certifies that the Definitive Note is being acquired for the Owner’s own
account without transfer. Upon consummation of the proposed Exchange in
accordance with the terms of the Indenture, the Definitive Note issued will
continue to be subject to the restrictions on transfer enumerated in the Legend
printed on the Definitive Note and in the Indenture and the Securities Act.


[signature page follows]

 
2

--------------------------------------------------------------------------------

 



This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.



     
Dated:
                               
[Insert Name of Transferor]
                   
By:
           
Name:
         
Title:
     

 
 
3

--------------------------------------------------------------------------------